UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-6203 Name of Registrant: Putnam Discovery Growth Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: Beth S. Mazor, Vice President Putnam Discovery Growth Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 12/31/2006 Date of reporting period: 07/01/2006 - 06/30/2007 Item 1: Proxy Voting Record Registrant: Putnam Discovery Growth Fund Abercrombie & Fitch Company Ticker Security ID: Meeting Date Meeting Status ANF CUSIP9 002896207 06/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Golden Mgmt For For For 1.2 Elect Edward Limato Mgmt For For For 2 Incentive Compensation Mgmt For For For Performance Plan 3 TO APPROVE THE Mgmt For For For ABERCROMBIE & FITCH CO. 2007 LONG-TERM INCENTIVE PLAN. 4 Ratification of Auditor Mgmt For For For AC Moore Arts Crafts Inc Ticker Security ID: Meeting Date Meeting Status ACMR CUSIP9 00086T103 06/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Joyce Mgmt For For For 1.2 Elect Neil McLachlan Mgmt For For For 2 Stock Incentive Plan Mgmt For For For 3 Annual Incentive Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For ACCENTURE LIMITED Ticker Security ID: Meeting Date Meeting Status ACN CUSIP9 G1150G111 02/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Nobuyuki Idei Mgmt For For For 2 Elect Marjorie Magner Mgmt For For For 3 Elect Dennis Hightower Mgmt For For For 4 Elect William Kimsey Mgmt For For For 5 Elect Robert Lipp Mgmt For For For 6 Elect Wulf von Schimmelmann Mgmt For For For 7 Ratification of Auditor Mgmt For For For Actuant Corp. Ticker Security ID: Meeting Date Meeting Status ATU CUSIP9 00508X203 01/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Arzbaecher Mgmt For For For Elect Gustav Boel Mgmt For For For Elect Thomas Fischer Mgmt For For For Elect William Hall Mgmt For For For Elect Kathleen Hempel Mgmt For For For Elect Robert Peterson Mgmt For For For Elect William Sovey Mgmt For For For Elect Dennis Williams Mgmt For For For Elect Larry Yost Mgmt For For For Administaff Inc Ticker Security ID: Meeting Date Meeting Status ASF CUSIP9 007094105 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jack Fields, Jr. Mgmt For For For Elect Paul Lattanzio Mgmt For For For Elect Richard Rawson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Adobe Systems Inc Ticker Security ID: Meeting Date Meeting Status ADBE CUSIP9 00724F101 04/05/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Burgess Mgmt For For For Elect Carol Mills Mgmt For For For Elect Colleen Pouliot Mgmt For For For Elect Robert Sedgewick Mgmt For For For Elect John Warnock Mgmt For For For 2 Amendment to the 2003 Equity Mgmt For Against Against Incentive Plan 3 STOCKHOLDER PROPOSAL. ShrHoldr Against Against For 4 Ratification of Auditor Mgmt For For For Advance Auto Parts Inc Ticker Security ID: Meeting Date Meeting Status AAP CUSIP9 00751Y106 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Brouillard Mgmt For For For Elect Lawrence Castellani Mgmt For For For Elect Michael Coppola Mgmt For For For Elect Darren Jackson Mgmt For For For Elect Nicholas LaHowchic Mgmt For For For Elect William Oglesby Mgmt For For For Elect Gilbert Ray Mgmt For For For Elect Carlos Saladrigas Mgmt For For For Elect William Salter Mgmt For For For Elect Francesca Spinelli Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVE AN AMENDMENT TO Mgmt For Against Against OUR LONG-TERM INCENTIVE PLAN 4 APPROVE THE 2007 EXECUTIVE Mgmt For For For INCENTIVE PLAN Aeroflex Inc Ticker Security ID: Meeting Date Meeting Status ARXX CUSIP9 007768104 11/09/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Harvey Blau Mgmt For For For Elect Michael Nelson Mgmt For For For Elect Joseph Pompeo Mgmt For For For 2 Transaction of Other Business Mgmt For Against Against Affiliated Managers Group Inc Ticker Security ID: Meeting Date Meeting Status AMG CUSIP9 008252108 05/31/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Floor Mgmt For For For Elect Sean Healey Mgmt For For For Elect Harold Meyerman Mgmt For For For Elect William Nutt Mgmt For For For Elect Rita Rodriguez Mgmt For For For Elect Patrick Ryan Mgmt For For For Elect Jide Zeitlin Mgmt For For For 2 Ratification of Auditor Mgmt For For For Agere Systems Inc Ticker Security ID: Meeting Date Meeting Status AGRB CUSIP9 00845V308 03/29/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For Elect Richard Clemmer Mgmt For For For Elect Michael Mancuso Mgmt For For For Elect Kari-Pekka Wilska Mgmt For For For 3 TO RE-APPROVE OUR SHORT Mgmt For For For TERM INCENTIVE PLAN. 4 Ratification of Auditor Mgmt For For For Agnico-Eagle Mines Limited Ticker Security ID: Meeting Date Meeting Status AEM CUSIP9 008474108 04/27/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Leanne Baker Mgmt For For For Re-elect Douglas Beaumont Mgmt For For For Re-elect Sean Boyd Mgmt For For For Re-elect Bernard Kraft Mgmt For For For Re-elect Mel Leiderman Mgmt For For For Re-elect James Nasso Mgmt For For For Re-elect Eberhard Scherkus Mgmt For For For Re-elect Howard Stockford Mgmt For For For Re-elect Pertti Voutilainen Mgmt For For For 2 Appointment of Auditors and Mgmt For For For Authority to Set Fees 3 RESOLUTION APPROVING Mgmt For For For AMENDMENT OF THE CORPORATION S STOCK OPTION PLAN. Alliance Data System Corp. Ticker Security ID: Meeting Date Meeting Status ADS CUSIP9 018581108 06/06/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lawrence Benveniste Mgmt For For For Elect D. Keith Cobb Mgmt For For For Elect Kenneth R. Jensen Mgmt For For For 2 Ratification of Auditor Mgmt For For For Alliant Techsystems Inc. Ticker Security ID: Meeting Date Meeting Status ATK Cusip 18804104 08/01/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Frances D. Cook Mgmt For For For Elect Director Gilbert F. Decker Mgmt For For For Elect Director Ronald R. Fogleman Mgmt For For For Elect Director Cynthia L. Lesher Mgmt For For For Elect Director Douglas L. Maine Mgmt For For For Elect Director Roman Martinez, IV Mgmt For For For Elect Director Daniel J. Murphy Mgmt For For For Elect Director Michael T. Smith Mgmt For For For Elect Director William G. Van Dyke Mgmt For For For Ratify Auditors Mgmt For For For 3 Approve Executive Incentive Bonus Mgmt For For For Plan 4 Develop Ethical Criteria for Military ShrHldr Against Against For Contracts 5 Report on Depleted Uranium ShrHldr Against Against For Weapons Components Alnylam Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status ALNY CUSIP9 02043Q107 06/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Victor Dzau Mgmt For For For Elect Kevin Starr Mgmt For For For 2 Ratification of Auditor Mgmt For For For American Express Company Ticker Security ID: Meeting Date Meeting Status AXP CUSIP9 025816109 04/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daniel Akerson Mgmt For For For Elect Charlene Barshefsky Mgmt For For For Elect Ursula Burns Mgmt For For For Elect Kenneth Chenault Mgmt For For For Elect Peter Chernin Mgmt For For For Elect Vernon Jordan, Jr. Mgmt For For For Elect Jan Leschly Mgmt For For For Elect Richard Levin Mgmt For For For Elect Richard McGinn Mgmt For For For Elect Edward Miller Mgmt For For For Elect Frank Popoff Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect Robert Walter Mgmt For For For Elect Ronald Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2007 Incentive Compensation Plan Mgmt For For For 4 A SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO CUMULATIVE VOTING FOR DIRECTORS. American Financial Group Inc Ticker Security ID: Meeting Date Meeting Status AFG CUSIP9 025932104 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Carl Lindner Mgmt For For For Elect Carl Lindner, III Mgmt For For For Elect S. Craig Lindner Mgmt For For For Elect Kenneth Ambrecht Mgmt For For For Elect Theodore Emmerich Mgmt For For For Elect James Evans Mgmt For For For Elect Terry Jacobs Mgmt For For For Elect William Martin Mgmt For For For Elect William Verity Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2007 Annual Senior Executive Mgmt For For For Bonus Plan American International Group Inc Ticker Security ID: Meeting Date Meeting Status AIG CUSIP9 026874107 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Marshall Cohen Mgmt For For For Elect Martin Feldstein Mgmt For For For Elect Ellen Futter Mgmt For For For Elect Stephen Hammerman Mgmt For For For Elect Richard Holbrooke Mgmt For For For Elect Fred Langhammer Mgmt For For For Elect George Miles, Jr. Mgmt For For For Elect Morris Offit Mgmt For For For Elect James Orr, III Mgmt For For For Elect Virginia Rometty Mgmt For For For Elect Martin Sullivan Mgmt For For For Elect Michael Sutton Mgmt For For For Elect Edmund Tse Mgmt For For For Elect Robert Willumstad Mgmt For For For Elect Frank Zarb Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2007 Stock Incentive Plan Mgmt For For For 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO PERFORMANCE- BASED STOCK OPTIONS. Amerigroup Corp. Ticker Security ID: Meeting Date Meeting Status AGP CUSIP9 03073T102 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kay James Mgmt For For For Elect Jeffrey McWaters Mgmt For For For Elect Uwe Reinhardt, Ph.D. Mgmt For For For 2 APPROVAL OF THE Mgmt For For For AMERIGROUP CORPORATION 2 3 Ratification of Auditor Mgmt For For For Amgen Inc Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP9 031162100 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: MR. Mgmt For Against Against FRANK J. BIONDI, JR. 2 ELECTION OF DIRECTOR: MR. Mgmt For For For JERRY D. CHOATE 3 ELECTION OF DIRECTOR: MR. Mgmt For For For FRANK C. HERRINGER 4 ELECTION OF DIRECTOR: DR. Mgmt For For For GILBERT S. OMENN 5 Ratification of Auditor Mgmt For For For 6 Amendment to the Certificate of Mgmt For For For Incorporation 7 Amendment to the Bylaws to Mgmt For For For Declassify the Board 8 STOCKHOLDER PROPOSAL #1 ShrHoldr Against Against For (ANIMAL WELFARE POLICY). 9 STOCKHOLDER PROPOSAL #2 ShrHoldr Against Against For (SUSTAINABILITY REPORT). Amphenol Corp. Ticker Security ID: Meeting Date Meeting Status APH CUSIP9 032095101 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stanley Clark Mgmt For For For Elect Andrew Lietz Mgmt For For For Elect Martin Loeffler Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE INCREASE IN Mgmt For For For THE NUMBER OF AUTHORIZED SHARES. Amsurg Corp. Ticker Security ID: Meeting Date Meeting Status AMSGA CUSIP9 03232P405 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Deal Mgmt For For For Elect Steven Geringer Mgmt For For For Elect Claire Gulmi Mgmt For For For 2 APPROVAL OF THE Mgmt For For For AMENDMENTS TO THE AMSURG CORP. 2 PLAN. 3 Ratification of Auditor Mgmt For For For Ann Taylor Stores Corp. Ticker Security ID: Meeting Date Meeting Status ANN CUSIP9 036115103 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Grayson Mgmt For For For Elect Michael Trapp Mgmt For For For 2 Management Performance Mgmt For For For Compensation Plan 3 Ratification of Auditor Mgmt For For For Apple Computers Inc Ticker Security ID: Meeting Date Meeting Status AAPL CUSIP9 037833100 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Campbell Mgmt For For For Elect Millard Drexler Mgmt For For For Elect Albert Gore, Jr. Mgmt For For For Elect Steven Jobs Mgmt For For For Elect Arthur Levinson Mgmt For For For Elect Eric Schmidt, PhD Mgmt For For For Elect Jerome York Mgmt For For For 2 TO APPROVE AMENDMENTS TO Mgmt For Against Against THE APPLE INC. 2003 EMPLOYEE STOCK PLAN. 3 TO APPROVE AMENDMENTS TO Mgmt For For For THE APPLE INC. EMPLOYEE STOCK PURCHASE PLAN. 4 TO APPROVE AMENDMENTS TO Mgmt For Against Against THE 1 OPTION PLAN. 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding ShrHoldr Against Against For Option Dating Policy 7 Shareholder Proposal Regarding ShrHoldr Against Against For Pay for Performance 8 Shareholder Proposal Regarding ShrHoldr Against Against For Environmental Report 9 Shareholder Proposal Regarding ShrHoldr Against Against For Equity Retention Policy 10 Shareholder Proposal Regarding ShrHoldr Against Against For Electronic Waste 11 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation Applied Materials Inc Ticker Security ID: Meeting Date Meeting Status AMAT CUSIP9 038222105 03/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Armacost Mgmt For For For Elect Robert Brust Mgmt For For For Elect Deborah Coleman Mgmt For For For Elect Philip Gerdine Mgmt For For For Elect Thomas Iannotti Mgmt For For For Elect Charles Liu Mgmt For For For Elect James Morgan Mgmt For For For Elect Gerhard Parker Mgmt For For For Elect Willem Roelandts Mgmt For For For Elect Michael Splinter Mgmt For For For 2 TO APPROVE THE AMENDED Mgmt For For For AND RESTATED EMPLOYEE STOCK INCENTIVE PLAN. 3 TO APPROVE THE AMENDED Mgmt For For For AND RESTATED EMPLOYEES STOCK PURCHASE PLAN. 4 TO APPROVE THE AMENDED Mgmt For For For AND RESTATED SENIOR EXECUTIVE BONUS PLAN. 5 Ratification of Auditor Mgmt For For For Assurant Inc Ticker Security ID: Meeting Date Meeting Status AIZ CUSIP9 04621X108 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michel Baise Mgmt For For For Elect Howard Carver Mgmt For For For Elect Juan Cento Mgmt For For For Elect Allen Freedman Mgmt For For For 2 Ratification of Auditor Mgmt For For For ATP Oil & Gas Corp. Ticker Security ID: Meeting Date Meeting Status ATPG CUSIP9 00208J108 06/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect T. Paul Bulmahn Mgmt For Withhold Against Elect Gerard J. Swonke Mgmt For Withhold Against Elect Robert Karow Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Automatic Data Processing Ticker Security ID: Meeting Date Meeting Status ADP CUSIP9 053015103 11/14/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gregory Brenneman Mgmt For For For Elect Leslie Brun Mgmt For For For Elect Gary Butler Mgmt For For For Elect Leon Cooperman Mgmt For For For Elect R. Glenn Hubbard Mgmt For For For Elect John Jones Mgmt For For For Elect Ann Jordan Mgmt For For For Elect Frederic Malek Mgmt For For For Elect Henry Taub Mgmt For For For Elect Arthur Weinbach Mgmt For For For 2 Amended and Restated Executive Mgmt For For For Incentive Compensation 3 APPOINTMENT OF DELOITTE & Mgmt For For For TOUCHE LLP Avaya Inc Ticker Security ID: Meeting Date Meeting Status AV CUSIP9 053499109 02/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joseph Landy Mgmt For For For Elect Mark Leslie Mgmt For For For Elect Daniel Stanzione Mgmt For Withhold Against Elect Anthony Terracciano Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Long Term Mgmt For For For Incentive Plan 4 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For EXECUTIVE COMPENSATION ITEM Avnet Inc Ticker Security ID: Meeting Date Meeting Status AVTPRC CUSIP9 053807103 11/09/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Eleanor Baum Mgmt For For For Elect J. Veronica Biggins Mgmt For For For Elect Lawrence W. Clarkson Mgmt For For For Elect Ehud Houminer Mgmt For For For Elect James A. Lawrence Mgmt For For For Elect Frank R. Noonan Mgmt For For For Elect Ray M. Robinson Mgmt For Withhold Against Elect Gary L. Tooker Mgmt For For For Elect Roy Vallee Mgmt For For For 2 APPROVAL OF THE AVNET 2006 Mgmt For For For STOCK COMPENSATION PLAN. 3 Ratification of Auditor Mgmt For For For 4 SHAREHOLDER PROPOSAL TO ShrHoldr Against Against For SEPARATE THE ROLES OF CEO AND CHAIRMAN. Bard CR Inc Ticker Security ID: Meeting Date Meeting Status BCR CUSIP9 067383109 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Theodore Martin Mgmt For For For Elect Anthony Welters Mgmt For For For Elect Tony White Mgmt For For For 2 Ratification of Auditor Mgmt For For For Barr Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status BRL CUSIP9 068306109 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bruce Downey Mgmt For Withhold Against Elect Paul Bisaro Mgmt For Withhold Against Elect George Stephan Mgmt For Withhold Against Elect Harold Chefitz Mgmt For Withhold Against Elect Richard Frankovic Mgmt For Withhold Against Elect Peter Seaver Mgmt For Withhold Against Elect James Gilmore, III Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 2007 Stock and Incentive Award Mgmt For Against Against Plan 4 2007 Executive Officer Incentive Mgmt For For For Plan Barr Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status BRL CUSIP9 068306109 11/09/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bruce L. Downey Mgmt For Withhold Against Elect Paul M. Bisaro Mgmt For Withhold Against Elect George P. Stephan Mgmt For Withhold Against Elect Harold N. Chefitz Mgmt For Withhold Against Elect Richard R. Frankovic Mgmt For Withhold Against Elect Peter R. Seaver Mgmt For Withhold Against Elect James S. Gilmore, III Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Bear Stearns Companies Inc Ticker Security ID: Meeting Date Meeting Status BSC CUSIP9 073902108 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Cayne Mgmt For For For Elect Henry Bienen Mgmt For For For Elect Carl Glickman Mgmt For For For Elect Michael Goldstein Mgmt For Withhold Against Elect Alan Greenberg Mgmt For For For Elect Donald Harrington Mgmt For For For Elect Frank Nickell Mgmt For For For Elect Paul Novelly Mgmt For For For Elect Frederic Salerno Mgmt For Withhold Against Elect Alan Schwartz Mgmt For For For Elect Warren Spector Mgmt For For For Elect Vincent Tese Mgmt For Withhold Against Elect Wesley Williams, Jr. Mgmt For For For 2 APPROVAL OF AN AMENDMENT Mgmt For Against Against TO THE STOCK AWARD PLAN. 3 APPROVAL OF AMENDMENTS TO Mgmt For Against Against THE RESTRICTED STOCK UNIT PLAN. 4 Amendment to the Capital Mgmt For For For Accumulation Plan for Senior Managing Directors 5 APPROVAL OF THE 2007 Mgmt For For For PERFORMANCE COMPENSATION PLAN. 6 Ratification of Auditor Mgmt For For For 7 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A PAY-FOR- SUPERIOR-PERFORMANCE STANDARD. Becton Dickinson & Company Ticker Security ID: Meeting Date Meeting Status BDX CUSIP9 075887109 01/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Claire Fraser-Liggett Mgmt For For For Elect Henry Becton, Jr. Mgmt For For For Elect Edward DeGraan Mgmt For For For Elect Adel Mahmoud Mgmt For For For Elect James Orr Mgmt For For For 2 RATIFICATION OF SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 AMENDMENT TO THE 2004 Mgmt For For For EMPLOYEE AND DIRECTOR EQUITY-BASED COMPENSATION PLAN 4 CUMULATIVE VOTING ShrHoldr Against Against For Berkshire Hathaway Inc Ticker Security ID: Meeting Date Meeting Status BRKA CUSIP9 084670207 05/05/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Warren Buffett Mgmt For For For Elect Charles Munger Mgmt For For For Elect Howard G. Buffett Mgmt For For For Elect Susan Decker Mgmt For For For Elect William Gates III Mgmt For For For Elect David Gottesman Mgmt For For For Elect Charlotte Guyman Mgmt For For For Elect Donald R. Keough Mgmt For For For Elect Thomas Murphy Mgmt For For For Elect Ronald Olson Mgmt For For For Elect Walter Scott, Jr. Mgmt For For For 2 Shareholder Proposal Regarding ShrHoldr Against Against For Foreign Investments Best Buy Company Inc Ticker Security ID: Meeting Date Meeting Status BBY CUSIP9 086516101 06/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald James Mgmt For For For Elect Elliot Kaplan Mgmt For For For Elect Matthew Paull Mgmt For For For Elect James Press Mgmt For For For Elect Richard Schulze Mgmt For For For Elect Mary Tolan Mgmt For For For Elect Hatim Tyabji Mgmt For For For Elect Rogelio Rebolledo Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Omnibus Mgmt For For For Stock and Incentive Plan Biomarin Pharmaceutical Inc Ticker Security ID: Meeting Date Meeting Status BMRN CUSIP9 09061G101 06/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jean-Jacques Bienaime Mgmt For For For Elect Michael Grey Mgmt For For For Elect Elaine J. Heron Mgmt For For For Elect Joseph Klein, III Mgmt For For For Elect Pierre Lapalme Mgmt For For For Elect V. Bryan Lawlis Mgmt For For For Elect Alan Lewis Mgmt For For For Elect Richard Meier Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Increase in the Authorized Shares Mgmt For For For of Common Stock Blackrock Inc Ticker Security ID: Meeting Date Meeting Status BLK CUSIP9 09247X101 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Albertini Mgmt For For For Elect Dennis Dammerman Mgmt For For For Elect William Demchak Mgmt For For For Elect David Komansky Mgmt For For For Elect James Rohr Mgmt For For For Elect Ralph Schlosstein Mgmt For For For 2 Ratification of Auditor Mgmt For For For Boeing Company Ticker Security ID: Meeting Date Meeting Status BA CUSIP9 097023105 04/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. BIGGS 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. BRYSON 3 ELECTION OF DIRECTOR: Mgmt For For For ARTHUR D. COLLINS, JR. 4 ELECTION OF DIRECTOR: LINDA Mgmt For For For Z. COOK 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM M. DALEY 6 ELECTION OF DIRECTOR: Mgmt For For For KENNETH M. DUBERSTEIN 7 ELECTION OF DIRECTOR: JOHN Mgmt For For For F. MCDONNELL 8 ELECTION OF DIRECTOR: W. Mgmt For For For JAMES MCNERNEY, JR. 9 ELECTION OF DIRECTOR: Mgmt For For For RICHARD D. NANULA 10 ELECTION OF DIRECTOR: Mgmt For For For ROZANNE L. RIDGWAY 11 ELECTION OF DIRECTOR: MIKE Mgmt For For For S. ZAFIROVSKI 12 Ratification of Auditor Mgmt For For For 13 PREPARE A REPORT ON ShrHoldr Against Against For FOREIGN MILITARY SALES. 14 DEVELOP AND ADOPT HUMAN ShrHoldr Against Against For RIGHTS POLICIES. 15 PREPARE A REPORT ON ShrHoldr Against Against For CHARITABLE CONTRIBUTIONS. 16 PREPARE A REPORT ON ShrHoldr Against Against For POLITICAL CONTRIBUTIONS. 17 SEPARATE THE ROLES OF CEO ShrHoldr Against Against For AND CHAIRMAN. 18 SUBJECT RIGHTS PLANS TO ShrHoldr Against Against For SHAREHOLDER VOTE. 19 ADVISORY VOTE ON ShrHoldr Against Against For COMPENSATION DISCUSSION AND ANALYSIS. 20 ADOPT A POLICY ON ShrHoldr Against Against For PERFORMANCE-BASED STOCK OPTIONS. 21 RECOUP UNEARNED ShrHoldr Against Against For MANAGEMENT BONUSES. Cadence Design Systems Inc Ticker Security ID: Meeting Date Meeting Status CDNS CUSIP9 127387108 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Fister Mgmt For For For Elect Donald Lucas Mgmt For For For Elect Alberto Sangiovanni- Mgmt For For For Vincentelli Elect George Scalise Mgmt For For For Elect John Shoven Mgmt For For For Elect Roger Siboni Mgmt For For For Elect Lip-Bu Tan Mgmt For Withhold Against Elect John Swainson Mgmt For For For 2 Amendment to the 1987 Stock Mgmt For Against Against Incentive Plan 3 Amendment to the 1987 Stock Mgmt For Against Against Incentive Plan 4 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING ELECTION OF DIRECTORS BY A MAJORITY VOTE. 5 Ratification of Auditor Mgmt For For For Cameco Corp. Ticker Security ID: Meeting Date Meeting Status CCJ CUSIP9 13321L108 05/16/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect John Auston Mgmt For For For Re-elect John Clappison Mgmt For For For Re-elect Joe Colvin Mgmt For For For Re-elect Harry Cook Mgmt For For For Re-elect James Curtiss Mgmt For Withhold Against Re-elect George Dembroski Mgmt For For For Re-elect Gerald Grandey Mgmt For For For Re-elect Nancy Hopkins Mgmt For For For Re-elect Oyvind Hushovd Mgmt For For For Re-elect J.W. George Ivany Mgmt For For For Elect A. Anne McLellan Mgmt For For For Re-elect A. Neil McMillan Mgmt For For For Re-elect Robert Peterson Mgmt For For For Re-elect Victor Zaleschuk Mgmt For For For 2 APPOINTMENT OF KPMG LLP AS Mgmt For For For AUDITORS. 3 Amendments to Stock Option Plan Mgmt For For For 4 Are You Canadian? Mgmt For For For 5 Are You Canadian? Mgmt For For For Cameron International Corp. Ticker Security ID: Meeting Date Meeting Status CUSIP9 13342B105 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Patrick Mgmt For For For Elect Bruce Wilkinson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Capital One Financial Corp. Ticker Security ID: Meeting Date Meeting Status COF CUSIP9 14040H105 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Ronald Dietz Mgmt For For For Elect Lewis Hay, III Mgmt For For For Elect Mayo Shattuck, III Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Mgmt For For For Election of Directors 4 STOCKHOLDER PROPOSAL: ShrHoldr Against Against For STOCKHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. Capital One Financial Corp. Ticker Security ID: Meeting Date Meeting Status COFPRC CUSIP9 14040H105 08/22/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Cardinal Health Inc Ticker Security ID: Meeting Date Meeting Status CAH CUSIP9 14149Y108 11/08/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Finn Mgmt For For For Elect David Raisbeck Mgmt For For For Elect Robert Walter Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Severance Arrangements 4 Shareholder Proposal Regarding ShrHoldr Against Against For Performance-Based Stock Options 5 Shareholder Proposal Regarding ShrHoldr Against Against For Compensation Committee Report Career Education Corp. Ticker Security ID: Meeting Date Meeting Status CECO CUSIP9 141665109 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Patrick Gross Mgmt For Withhold Against Elect Thomas Lally Mgmt For For For Elect Steven Lesnik Mgmt For For For Elect Gary McCullough Mgmt For For For Elect Keith Ogata Mgmt For For For Elect Leslie Thornton Mgmt For For For 2 Ratification of Auditor Mgmt For For For Caremark RX Inc Ticker Security ID: Meeting Date Meeting Status CMX CUSIP9 141705103 03/16/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For Against Against 2 Right to Adjourn Meeting Mgmt For Against Against Caremark RX Inc Ticker Security ID: Meeting Date Meeting Status CMX CUSIP9 141705103 03/16/2007 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement ShrHoldr TNA NA 2 Right to Adjourn Meeting ShrHoldr TNA NA CB Richard Ellis Group Inc Ticker Security ID: Meeting Date Meeting Status CBG CUSIP9 12497T101 06/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Blum Mgmt For For For Elect Patrice Marie Daniels Mgmt For For For Elect Thomas Daschle Mgmt For For For Elect Curtis Feeny Mgmt For For For Elect Bradford Freeman Mgmt For For For Elect Michael Kantor Mgmt For For For Elect Frederic Malek Mgmt For For For Elect Robert Sulentic Mgmt For For For Elect Jane Su Mgmt For For For Elect Brett White Mgmt For For For Elect Gary Wilson Mgmt For For For Elect Ray Wirta Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 3 APPROVAL OF THE EXECUTIVE Mgmt For For For INCENTIVE PLAN Cephalon Inc Ticker Security ID: Meeting Date Meeting Status CEPH CUSIP9 156708109 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frank Baldino, Jr. Mgmt For For For Elect William Egan Mgmt For For For Elect Martyn Greenacre Mgmt For For For Elect Vaughn Kailian Mgmt For For For Elect Kevin Moley Mgmt For For For Elect Charles Sanders Mgmt For For For Elect Gail Wilensky Mgmt For For For Elect Dennis Winger Mgmt For For For 2 Increase in Authorized Shares of Mgmt For For For Common Stock 3 Amendment to the 2004 Equity Mgmt For For For Compensation Plan 4 Ratification of Auditor Mgmt For For For Ceradyne Inc Ticker Security ID: Meeting Date Meeting Status CRDN CUSIP9 156710105 06/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joel P. Moskowitz Mgmt For For For Elect Richard A. Alliegro Mgmt For For For Elect Frank Edelstein Mgmt For For For Elect Richard Kertson Mgmt For For For Elect William LaCourse Mgmt For For For Elect Milton L. Lohr Mgmt For For For 2 Ratification of Auditor Mgmt For For For Charles River Laboratories Ticker Security ID: Meeting Date Meeting Status CRL CUSIP9 159864107 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Foster Mgmt For For For Elect Stephen Chubb Mgmt For For For Elect George Massaro Mgmt For For For Elect George Milne Mgmt For For For Elect Douglas Rogers Mgmt For For For Elect Samuel Thier Mgmt For For For Elect William Waltrip Mgmt For For For 2 Adoption of the 2007 Incentive Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For Chemed Corp. Ticker Security ID: Meeting Date Meeting Status CHE CUSIP9 16359R103 05/21/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edward Hutton Mgmt For For For Elect Kevin McNamara Mgmt For For For Elect Charles Erhart Jr. Mgmt For For For Elect Joel Gemunder Mgmt For For For Elect Patrick Grace Mgmt For For For Elect Thomas Hutton Mgmt For For For Elect Walter Krebs Mgmt For For For Elect Sandra Laney Mgmt For For For Elect Timothy O'Toole Mgmt For For For Elect Donald Saunders Mgmt For For For Elect George Walsh III Mgmt For For For Elect Frank Wood Mgmt For For For 2 Ratification of Auditor Mgmt For For For Chicago Mercantile Exchange Holdings Ticker Security ID: Meeting Date Meeting Status CME CUSIP9 167760107 04/04/2007 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For TNA NA 2 Right to Adjourn Meeting Mgmt For TNA NA Chicago Mercantile Exchange Holdings Ticker Security ID: Meeting Date Meeting Status CME CUSIP9 167760107 04/25/2007 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Craig Donohue Mgmt For TNA NA Elect Terrence Duffy Mgmt For TNA NA Elect Daniel Glickman Mgmt For TNA NA Elect William Miller, II Mgmt For TNA NA Elect James Oliff Mgmt For TNA NA Elect John Sandner Mgmt For TNA NA Elect Terry Savage Mgmt For TNA NA 2 Amendment to the Amended and Mgmt For TNA NA Restated Omnibus Stock Option Plan 3 Amendment to the Annual Incentive Mgmt For TNA NA Plan 4 Ratification of Auditor Mgmt For TNA NA Cisco Systems Inc Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP9 17275R102 11/15/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Carol Bartz Mgmt For For For Elect M. Michele Burns Mgmt For For For Elect Michael Capellas Mgmt For For For Elect Larry Carter Mgmt For For For Elect John Chambers Mgmt For For For Elect John Hennessy Mgmt For For For Elect Richard Kovacevich Mgmt For For For Elect Roderick McGeary Mgmt For For For Elect Steven West Mgmt For For For Elect Jerry Yang Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Performance-Based Equity Compensation 4 Shareholder Proposal Regarding ShrHoldr Against Against For Pay Disparity 5 Shareholder Proposal Regarding an ShrHoldr Against Against For Internet Fragmentation Report Colgate-Palmolive Company Ticker Security ID: Meeting Date Meeting Status CL CUSIP9 194162103 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: J.T. Mgmt For For For CAHILL 2 ELECTION OF DIRECTOR: J.K. Mgmt For For For CONWAY 3 ELECTION OF DIRECTOR: E.M. Mgmt For For For HANCOCK 4 ELECTION OF DIRECTOR: D.W. Mgmt For For For JOHNSON 5 ELECTION OF DIRECTOR: R.J. Mgmt For For For KOGAN 6 ELECTION OF DIRECTOR: D.E. Mgmt For For For LEWIS 7 ELECTION OF DIRECTOR: R. Mgmt For For For MARK 8 ELECTION OF DIRECTOR: J.P. Mgmt For For For REINHARD 9 Ratification of Auditor Mgmt For For For 10 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For SPECIAL SHAREHOLDER MEETINGS 11 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For EXECUTIVE COMPENSATION Commerce Bancorp Ticker Security ID: Meeting Date Meeting Status CBH CUSIP9 200519106 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Vernon Hill, II Mgmt For Withhold Against Elect Jack Bershad Mgmt For Withhold Against Elect Joseph Buckelew Mgmt For Withhold Against Elect Donald DiFrancesco Mgmt For Withhold Against Elect Nicholas Giordano Mgmt For Withhold Against Elect Morton Kerr Mgmt For Withhold Against Elect Steven Lewis Mgmt For Withhold Against Elect John Lloyd Mgmt For Withhold Against Elect George Norcross, III Mgmt For Withhold Against Elect Daniel Ragone Mgmt For Withhold Against Elect William Schwartz, Jr. Mgmt For Withhold Against Elect Joseph Tarquini, Jr. Mgmt For Withhold Against Elect Joseph Vassalluzzo Mgmt For Withhold Against Consolidated Graphics, Inc. Ticker Security ID: Meeting Date Meeting Status CGX Cusip 209341106 08/03/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Larry J. Alexander Mgmt For For For Elect Director Brady F. Carruth Mgmt For For For Corus Bankshares Inc Ticker Security ID: Meeting Date Meeting Status CORS CUSIP9 220873103 04/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joseph Glickman Mgmt For For For Elect Robert Glickman Mgmt For For For Elect Robert Buford Mgmt For For For Elect Kevin Callahan Mgmt For For For Elect Rodney Lubeznik Mgmt For For For Elect Michael McClure Mgmt For For For Elect Peter C. Roberts Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL TO AMEND THE Mgmt For For For CORUS BANKSHARES, INC. 2006 STOCK OPTION PLAN. Countrywide Financial Corp. Ticker Security ID: Meeting Date Meeting Status CFC CUSIP9 222372104 06/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Henry Cisneros Mgmt For For For Elect Robert Donato Mgmt For For For Elect Harley Snyder Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Executive Compensation Cummins Inc Ticker Security ID: Meeting Date Meeting Status CMI CUSIP9 231021106 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. DARNALL 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. DEUTCH 3 ELECTION OF DIRECTOR: Mgmt For For For ALEXIS M. HERMAN 4 ELECTION OF DIRECTOR: F. Mgmt For For For JOSEPH LOUGHREY 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM I. MILLER 6 ELECTION OF DIRECTOR: Mgmt For For For GEORGIA R. NELSON 7 ELECTION OF DIRECTOR: Mgmt For For For THEODORE M. SOLSO 8 ELECTION OF DIRECTOR: CARL Mgmt For For For WARE 9 ELECTION OF DIRECTOR: J. Mgmt For For For LAWRENCE WILSON 10 Ratification of Auditor Mgmt For For For 11 PROPOSAL TO AMEND 2003 Mgmt For For For STOCK INCENTIVE PLAN. 12 PROPOSAL TO AMEND Mgmt For For For RESTATED ARTICLES OF INCORPORATION. CVS Corp. Ticker Security ID: Meeting Date Meeting Status CVS CUSIP9 126650100 03/15/2007 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase in Authorized Shares Mgmt For TNA NA 2 Approval of the Merger Agreement Mgmt For TNA NA 3 Right to Adjourn Meeting Mgmt For TNA NA Cymer Inc Ticker Security ID: Meeting Date Meeting Status CYMI CUSIP9 232572107 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Abbe Mgmt For For For Elect Robert Akins Mgmt For For For Elect Edward Braun Mgmt For For For Elect Michael Gaulke Mgmt For For For Elect William Oldham Mgmt For For For Elect Peter Simone Mgmt For For For Elect Young Sohn Mgmt For For For Elect Jon Tompkins Mgmt For For For 2 Amendment to 2005 Equity Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Dade Behring Inc Ticker Security ID: Meeting Date Meeting Status DADE CUSIP9 23342J206 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect N. Leigh Anderson Mgmt For For For Elect James Andress Mgmt For For For 2 Amendment to the 2004 Incentive Mgmt For Against Against Compensation Plan Danaher Corp. Ticker Security ID: Meeting Date Meeting Status DHR CUSIP9 235851102 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Rales Mgmt For Withhold Against Elect John Schwieters Mgmt For Withhold Against Elect Alan Spoon Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Increase Authorized Shares Mgmt For For For 4 TO APPROVE THE 2007 STOCK Mgmt For For For INCENTIVE PLAN. 5 TO APPROVE THE 2007 Mgmt For For For EXECUTIVE CASH INCENTIVE COMPENSATION PLAN. 6 Amendment to Executive Deferred Mgmt For For For Incentive Program 7 Shareholder Proposal Regarding ShrHoldr Against Against For Senior Executive Equity Retention Dell Inc. Ticker Security ID: Meeting Date Meeting Status DELL Cusip 24702R101 07/21/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Donald J. Carty Mgmt For For For Elect Director Michael S. Dell Mgmt For For For Elect Director William H. Gray, III Mgmt For For For Elect Director Sallie L. Krawcheck Mgmt For For For Elect Director Alan (A.G.) Lafley Mgmt For For For Elect Director Judy C. Lewent Mgmt For For For Elect Director Klaus S. Luft Mgmt For For For Elect Director Alex J. Mandl Mgmt For For For Elect Director Michael A. Miles Mgmt For For For Elect Director Samuel A. Nunn, Jr. Mgmt For For For Elect Director Kevin B. Rollins Mgmt For For For 2 Ratify Auditors Mgmt For For For 3 Adopt ILO-Based Code of Conduct ShrHldr Against Against For 4 Compensation Company Specific ShrHldr Against Against For Declaration of Dividend Dentsply International Inc Ticker Security ID: Meeting Date Meeting Status XRAY CUSIP9 249030107 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paula Cholmondeley Mgmt For For For Elect Michael Coleman Mgmt For For For Elect John Miles II Mgmt For For For Elect W. Keith Smith Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL TO APPROVE Mgmt For For For AMENDMENTS TO THE 2002 EQUITY INCENTIVE PLAN. Devon Energy Corp. Ticker Security ID: Meeting Date Meeting Status DVN CUSIP9 25179M103 06/06/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Ferguson Mgmt For For For Elect David Gavrin Mgmt For For For Elect John Richels Mgmt For For For 2 RATIFY THE APPOINTMENT OF Mgmt For For For THE COMPANY'S INDEPENDENT AUDITORS FOR 2007 Dollar Tree Stores Inc Ticker Security ID: Meeting Date Meeting Status DLTR CUSIP9 256747106 06/21/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect H. Ray Compton Mgmt For For For Elect Bob Sasser Mgmt For For For Elect Alan Wurtzel Mgmt For For For 2 SHAREHOLDER PROPOSAL ShrHoldr Against For Against Domino's Pizza Inc Ticker Security ID: Meeting Date Meeting Status DPZ CUSIP9 25754A201 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Rosenberg Mgmt For For For Elect Dennis Hightower Mgmt For For For 2 Ratification of Auditor Mgmt For For For Dover Corp. Ticker Security ID: Meeting Date Meeting Status DOV CUSIP9 260003108 04/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Benson Mgmt For For For Elect Robert Cremin Mgmt For For For Elect Jean-Pierre Ergas Mgmt For For For Elect Kristiane Graham Mgmt For For For Elect Ronald Hoffman Mgmt For For For Elect James Koley Mgmt For For For Elect Richard Lochridge Mgmt For For For Elect Thomas Reece Mgmt For For For Elect Bernard Rethore Mgmt For For For Elect Michael Stubbs Mgmt For For For Elect Mary Winston Mgmt For For For 2 A SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A SUSTAINABILITY REPORT. 3 TO TRANSACT SUCH OTHER Mgmt For Against Against BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING. Dun & Bradstreet Corp. Ticker Security ID: Meeting Date Meeting Status DNB CUSIP9 26483E100 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Alden Mgmt For For For Elect Christopher Coughlin Mgmt For For For Elect Victor Pelson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVE AN AMENDMENT TO Mgmt For For For THE NON-EMPLOYEE DIRECTORS STOCK INCENTIVE PLAN. E Trade Financial Corp. Ticker Security ID: Meeting Date Meeting Status ETFC CUSIP9 269246104 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald Fisher Mgmt For For For Elect George Hayter Mgmt For For For Elect R. Jarrett Lilien Mgmt For For For Elect Donna Weaver Mgmt For For For 2 Ratification of Auditor Mgmt For For For Ebay Inc Ticker Security ID: Meeting Date Meeting Status EBAY CUSIP9 278642103 06/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Philippe Bourguignon Mgmt For For For Elect Thomas Tierney Mgmt For For For Elect Margaret Whitman Mgmt For For For 2 Amendment to the 1999 Global Mgmt For Against Against Equity Incentive Plan 3 Amendment to 1998 Employee Mgmt For For For Stock Purchase Plan 4 Ratification of Auditor Mgmt For For For Edwards Lifesciences Corp. Ticker Security ID: Meeting Date Meeting Status EW CUSIP9 28176E108 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Ingram Mgmt For Withhold Against Elect Vernon Loucks, Jr. Mgmt For For For 2 Long-term Stock Incentive Mgmt For Against Against Compensation Program 3 2001 Employee Stock Purchase Mgmt For For For Plan 4 Ratification of Auditor Mgmt For For For EMC Corp. Ticker Security ID: Meeting Date Meeting Status EMC CUSIP9 268648102 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Brown Mgmt For For For Elect John Egan Mgmt For For For Elect David Strohm Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to 2003 Stock Plan Mgmt For Against Against 4 Amendment to 1989 Employee Mgmt For For For Stock Purchase Plan 5 Declassification of the board Mgmt For For For 6 Shareholder Proposal Regarding ShrHoldr Against For Against the Creation of an Independent Audit Committee 7 Shareholder Proposal Regarding Mgmt Against For Against Majority Voting for the Election of Directors 8 Shareholder Proposal Regarding ShrHoldr Against Against For the Adoption of Simple Majority Voting 9 Shareholder Proposal Regarding ShrHoldr Against Against For Pay-for-Superior-Performance EOG Resources Inc Ticker Security ID: Meeting Date Meeting Status EOG CUSIP9 26875P101 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect George Alcorn Mgmt For For For Elect Charles Crisp Mgmt For For For Elect Mark Papa Mgmt For For For Elect Edmund Segner, III Mgmt For For For Elect William Stevens Mgmt For For For Elect H. Leighton Steward Mgmt For For For Elect Donald Textor Mgmt For For For Elect Frank Wisner Mgmt For For For 2 Ratification of Auditor Mgmt For For For Epicor Software Corp Ticker Security ID: Meeting Date Meeting Status EPIC CUSIP9 29426L108 05/22/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect L. George Klaus Mgmt For For For Elect Michael Kelly Mgmt For For For Elect Thomas Kelly Mgmt For For For Elect Harold Copperman Mgmt For For For Elect Robert Smith Mgmt For For For 2 Adoption of 2007 Stock Incentive Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For Equifax Inc Ticker Security ID: Meeting Date Meeting Status EFX CUSIP9 294429105 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Clendenin Mgmt For For For Elect A. William Dahlberg Mgmt For For For Elect Robert Daleo Mgmt For Withhold Against Elect L. Phillip Humann Mgmt For For For 2 Ratification of Auditor Mgmt For For For Expedia Inc Ticker Security ID: Meeting Date Meeting Status EXPE CUSIP9 30212P105 06/06/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect A. George Battle Mgmt For Withhold Against Elect Simon Breakwell Mgmt For Withhold Against Elect Barry Diller Mgmt For Withhold Against Elect Jonathan Dolgen Mgmt For Withhold Against Elect William Fitzgerald Mgmt For Withhold Against Elect David Goldhill Mgmt For Withhold Against Elect Victor Kaufman Mgmt For Withhold Against Elect Peter Kern Mgmt For Withhold Against Elect Dara Khosrowshahi Mgmt For Withhold Against Elect John Malone Mgmt For Withhold Against 2 APPROVAL OF THE EXPEDIA, Mgmt For Against Against INC. 2 INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Expediators International Of Washington Ticker Security ID: Meeting Date Meeting Status EXPD CUSIP9 302130109 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Rose Mgmt For For For Elect James Wang Mgmt For For For Elect R. Jordan Gates Mgmt For For For Elect James Casey Mgmt For For For Elect Dan Kourkoumelis Mgmt For For For Elect Michael Malone Mgmt For For For Elect John Meisenbach Mgmt For For For 2 2007 Stock Option Plan Mgmt For For For 3 APPROVAL OF THE AMENDMENT Mgmt For For For TO THE 2 PURCHASE PLAN. 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHoldr Against Against For Equal Employment Express Scripts Inc Ticker Security ID: Meeting Date Meeting Status ESRX CUSIP9 302182100 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gary Benanav Mgmt For For For Elect Frank Borelli Mgmt For For For Elect Maura Breen Mgmt For For For Elect Nicholas LaHowchic Mgmt For For For Elect Thomas Mac Mahon Mgmt For For For Elect Woodrow Myers, Jr. Mgmt For For For Elect John Parker, Jr. Mgmt For For For Elect George Paz Mgmt For For For Elect Samuel Skinner Mgmt For For For Elect Seymour Sternberg Mgmt For For For Elect Barrett Toan Mgmt For For For Elect Howard Waltman Mgmt For For For 2 Ratification of Auditor Mgmt For For For Fiserv Inc Ticker Security ID: Meeting Date Meeting Status FISV CUSIP9 337738108 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kim Robak Mgmt For For For Elect Thomas Wertheimer Mgmt For For For 2 Amendment to Articles of Mgmt For For For Incorporation 3 TO APPROVE THE FISERV, INC. Mgmt For For For 2 4 Ratification of Auditor Mgmt For For For FMC Technologies Inc Ticker Security ID: Meeting Date Meeting Status FTI CUSIP9 30249U101 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Asbjorn Larsen Mgmt For For For Elect Joseph Netherland Mgmt For For For Elect James Thompson Mgmt For For For Formfactor Inc Ticker Security ID: Meeting Date Meeting Status FORM CUSIP9 346375108 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Campbell Mgmt For For For Elect Igor Khandros Mgmt For For For Elect Lothar Maier Mgmt For For For 2 Ratification of Auditor Mgmt For For For Foster Wheeler Limited Ticker Security ID: Meeting Date Meeting Status FWLRF CUSIP9 G36535139 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Eugene Atkinson Mgmt For For For Elect Stephanie Hanbury-Brown Mgmt For For For 2 Ratification of Auditor Mgmt For For For Freeport-McMoran Copper & Gold Ticker Security ID: Meeting Date Meeting Status FCXPRA CUSIP9 35671D857 03/14/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendment to the Certificate of Mgmt For For For Incorporation 2 Approval of the Merger Agreement Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For GATX Corp. Ticker Security ID: Meeting Date Meeting Status GMT CUSIP9 361448103 04/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Denny Mgmt For For For Elect Richard Fairbanks Mgmt For For For Elect Deborah Fretz Mgmt For For For Elect Marla Gottschalk Mgmt For For For Elect Ernst Häberli Mgmt For For For Elect Brian Kenney Mgmt For For For Elect Mark McGrath Mgmt For For For Elect Michael Murphy Mgmt For For For Elect Casey Sylla Mgmt For For For 2 APPROVAL OF APPOINTMENT OF Mgmt For For For AUDITORS Genentech, Inc. Ticker Security ID: Meeting Date Meeting Status DNA CUSIP9 368710406 04/20/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Herbert Boyer Mgmt For For For Elect William Burns Mgmt For For For Elect Erich Hunziker Mgmt For For For Elect Jonathan Knowles Mgmt For For For Elect Arthur Levinson Mgmt For For For Elect Debra Reed Mgmt For For For Elect Charles Sanders Mgmt For For For 2 Ratification of Auditor Mgmt For For For General Cable Corp. Ticker Security ID: Meeting Date Meeting Status BGC CUSIP9 369300108 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Welsh Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Increase in Authorized Common Mgmt For For For Stock Genlyte Group Inc Ticker Security ID: Meeting Date Meeting Status GLYT CUSIP9 372302109 04/19/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Larry Powers Mgmt For Withhold Against Elect Zia Eftekhar Mgmt For Withhold Against Elect William Trotman Mgmt For Withhold Against Global Payments Inc Ticker Security ID: Meeting Date Meeting Status GPN CUSIP9 37940X102 09/27/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Alex Hart Mgmt For For For Elect William Jacobs Mgmt For For For Elect Alan Silberstein Mgmt For For For Elect Ruth Ann Marshall Mgmt For For For Goldcorp Inc Ticker Security ID: Meeting Date Meeting Status GGA CUSIP9 380956409 05/02/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Board Size Mgmt For For For Re-elect Ian Tefler Mgmt For For For Re-elect Douglas Holtby Mgmt For For For Elect C. Kevin McArthur Mgmt For For For Re-elect John Bell Mgmt For For For Re-elect Lawrence Bell Mgmt For For For Re-elect Beverley Briscoe Mgmt For For For Elect Peter Dey Mgmt For For For Elect P. Randy Reifel Mgmt For For For Elect A. Dan Rovig Mgmt For For For Elect Kenneth Williamson Mgmt For For For 3 Appointment of Auditor and Mgmt For For For Authority to Set Fees 4 Amendment to Stock Option Plan Mgmt For Against Against Goldman Sachs Group Inc Ticker Security ID: Meeting Date Meeting Status GS CUSIP9 38141G104 03/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: LLOYD Mgmt For For For C. BLANKFEIN 2 ELECTION OF DIRECTOR: LORD Mgmt For For For BROWNE OF MADINGLEY 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. BRYAN 4 ELECTION OF DIRECTOR: GARY Mgmt For For For D. COHN 5 ELECTION OF DIRECTOR: CLAES Mgmt For For For DAHLBACK 6 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN FRIEDMAN 7 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM W. GEORGE 8 ELECTION OF DIRECTOR: RAJAT Mgmt For For For K. GUPTA 9 ELECTION OF DIRECTOR: JAMES Mgmt For For For A. JOHNSON 10 ELECTION OF DIRECTOR: LOIS Mgmt For For For D. JULIBER 11 ELECTION OF DIRECTOR: Mgmt For For For EDWARD M. LIDDY 12 ELECTION OF DIRECTOR: RUTH Mgmt For For For J. SIMMONS 13 ELECTION OF DIRECTOR: JON Mgmt For For For WINKELRIED 14 Ratification of Auditor Mgmt For For For 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A CHARITABLE CONTRIBUTIONS REPORT 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A SUSTAINABILITY REPORT 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS Google Inc Ticker Security ID: Meeting Date Meeting Status GOOG CUSIP9 38259P508 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Eric Schmidt Mgmt For Withhold Against Elect Sergey Brin Mgmt For Withhold Against Elect Larry Page Mgmt For Withhold Against Elect L. John Doerr Mgmt For Withhold Against Elect John Hennessy Mgmt For Withhold Against Elect Arthur Levinson Mgmt For Withhold Against Elect Ann Mather Mgmt For Withhold Against Elect Paul Otellini Mgmt For Withhold Against Elect K. Shriram Mgmt For Withhold Against Elect Shirley Tilghman Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Stock Plan Mgmt For Against Against 4 APPROVAL OF GOOGLE S Mgmt For For For EXECUTIVE BONUS PLAN. 5 Shareholder Proposal Regarding ShrHoldr Against Against For Free Access to the Internet Grant Prideco Inc Ticker Security ID: Meeting Date Meeting Status GRP CUSIP9 38821G101 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Butters Mgmt For For For Elect Eliot Fried Mgmt For For For Elect Dennis Hendrix Mgmt For For For Elect Harold Layman Mgmt For For For Elect Michael McShane Mgmt For For For Elect Robert Moses, Jr. Mgmt For For For Elect Joseph Reid Mgmt For For For Elect David Trice Mgmt For For For Halliburton Company Ticker Security ID: Meeting Date Meeting Status HAL CUSIP9 406216101 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: K.M. Mgmt For For For BADER 2 ELECTION OF DIRECTOR: A.M. Mgmt For For For BENNETT 3 ELECTION OF DIRECTOR: J.R. Mgmt For For For BOYD 4 ELECTION OF DIRECTOR: M. Mgmt For For For CARROLL 5 ELECTION OF DIRECTOR: R.L. Mgmt For For For CRANDALL 6 ELECTION OF DIRECTOR: K.T Mgmt For For For DERR 7 ELECTION OF DIRECTOR: S.M. Mgmt For For For GILLIS 8 ELECTION OF DIRECTOR: W.R. Mgmt For For For HOWELL 9 ELECTION OF DIRECTOR: D.J. Mgmt For For For LESAR 10 ELECTION OF DIRECTOR: J.L. Mgmt For For For MARTIN 11 ELECTION OF DIRECTOR: J.A. Mgmt For For For PRECOURT 12 ELECTION OF DIRECTOR: D.L. Mgmt For For For REED 13 PROPOSAL FOR RATIFICATION Mgmt For For For OF THE SELECTION OF AUDITORS. 14 PROPOSAL ON HUMAN RIGHTS ShrHoldr Against Against For REVIEW. 15 PROPOSAL ON POLITICAL ShrHoldr Against Against For CONTRIBUTIONS. 16 PROPOSAL ON STOCKHOLDER ShrHoldr Against For Against RIGHTS PLAN. Harley-Davidson Inc Ticker Security ID: Meeting Date Meeting Status HOG CUSIP9 412822108 04/28/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barry Allen Mgmt For For For Elect Richard Beattie Mgmt For For For Elect Judson Green Mgmt For For For 2 Ratification of Auditor Mgmt For For For Hecla Mining Company Ticker Security ID: Meeting Date Meeting Status HL CUSIP9 422704106 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ted Crumley Mgmt For For For Elect Charles Stanley Mgmt For For For Elect Terry Rogers Mgmt For For For Helix Energy Solutions Group, Inc. Ticker Security ID: Meeting Date Meeting Status HLX CUSIP9 42330P107 05/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Owen Kratz Mgmt For For For Elect John Lovoi Mgmt For For For Elect Bernard Duroc-Danner Mgmt For Withhold Against Hess Corp. Ticker Security ID: Meeting Date Meeting Status HES CUSIP9 42809H107 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nicholas Brady Mgmt For For For Elect J. Barclay Collins II Mgmt For For For Elect Thomas Kean Mgmt For For For Elect Frank Olson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr For Declassification of the Board HFF INC Ticker Security ID: Meeting Date Meeting Status CUSIP9 40418F108 06/05/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Kukral Mgmt For For For Elect Deborah McAneny Mgmt For For For Elect John Pelusi, Jr. Mgmt For For For 2 RATIFICATION OF INDEPENDENT, Mgmt For For For REGISTERED CERTIFIED PUBLIC ACCOUNTANTS Hologic Inc Ticker Security ID: Meeting Date Meeting Status HOLX CUSIP9 436440101 03/06/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Cumming Mgmt For For For Elect Laurie Fajardo Mgmt For For For Elect Irwin Jacobs Mgmt For For For Elect David LaVance, Jr. Mgmt For For For Elect Nancy Leaming Mgmt For For For Elect Arthur Lerner Mgmt For For For Elect Lawrence Levy Mgmt For For For Elect Glenn Muir Mgmt For For For Elect Jay Stein Mgmt For For For Home Depot Inc Ticker Security ID: Meeting Date Meeting Status HD CUSIP9 437076102 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DAVID Mgmt For For For H. BATCHELDER 2 ELECTION OF DIRECTOR: Mgmt For For For FRANCIS S. BLAKE 3 ELECTION OF DIRECTOR: Mgmt For Against Against GREGORY D. BRENNEMAN 4 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against L. CLENDENIN 5 ELECTION OF DIRECTOR: Mgmt For Against Against CLAUDIO X. GONZALEZ 6 ELECTION OF DIRECTOR: Mgmt For Against Against MILLEDGE A. HART, III 7 ELECTION OF DIRECTOR: Mgmt For Against Against BONNIE G. HILL 8 ELECTION OF DIRECTOR: LABAN Mgmt For For For P. JACKSON, JR. 9 ELECTION OF DIRECTOR: HELEN Mgmt For For For JOHNSON-LEIPOLD 10 ELECTION OF DIRECTOR: Mgmt For For For LAWRENCE R. JOHNSTON 11 ELECTION OF DIRECTOR: Mgmt For Against Against KENNETH G. LANGONE 12 Ratification of Auditor Mgmt For For For 13 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REGARDING POISON PILL IMPLEMENTATION 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EMPLOYMENT DIVERSITY REPORT DISCLOSURE 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE OFFICER COMPENSATION 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING MANAGEMENT BONUSES 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING RETIREMENT BENEFITS 18 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EQUITY COMPENSATION 19 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING PAY-FOR- SUPERIOR PERFORMANCE 20 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING POLITICAL NONPARTISANSHIP 21 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING CHAIRMAN AND CEO Hospira Inc Ticker Security ID: Meeting Date Meeting Status HSP CUSIP9 441060100 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Connie Curran Mgmt For For For Elect Mark Wheeler Mgmt For For For 2 Ratification of Auditor Mgmt For For For Imclone Systems Inc Ticker Security ID: Meeting Date Meeting Status IMCL CUSIP9 45245W109 09/20/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Andrew Bodnar Mgmt For Withhold Against Elect William Crouse Mgmt For Withhold Against Elect Alexander Denner Mgmt For Withhold Against Elect Vincent DeVita Jr. Mgmt For Withhold Against Elect John Fazio Mgmt For Withhold Against Elect Joseph Fischer Mgmt For Withhold Against Elect Carl Icahn Mgmt For Withhold Against Elect David Kies Mgmt For Withhold Against Elect William Miller Mgmt For Withhold Against Elect Richard Mulligan Mgmt For Withhold Against Elect David Sidransky Mgmt For Withhold Against Elect Charles Woler Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE IMCLONE Mgmt For Against Against SYSTEMS INCORPORATED 2006 STOCK INCENTIVE PLAN. Immucor Inc Ticker Security ID: Meeting Date Meeting Status BLUD CUSIP9 452526106 11/15/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Roswell Bowers Mgmt For For For Elect Gioacchino De Chirico Mgmt For For For Elect Ralph Eatz Mgmt For For For Elect MIchael Goldman Mgmt For For For Elect John Harris Mgmt For For For Elect Hiroshi Hoketsu Mgmt For For For Elect Joseph Rosen Mgmt For For For 2 Transaction of Other Business Mgmt For Against Against Infousa Inc Ticker Security ID: Meeting Date Meeting Status IUSAA CUSIP9 456818301 06/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bill Fairfield Mgmt For Withhold Against Elect Anshoo Gupta Mgmt For Withhold Against Elect Elliott Kaplan Mgmt For Withhold Against 2 TO APPROVE THE INFOUSA INC. Mgmt For Against Against 2 3 Ratification of Auditor Mgmt For For For Intercontinentalexch Ticker Security ID: Meeting Date Meeting Status ICE CUSIP9 45865V100 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Crisp Mgmt For For For Elect Jean-Marc Forneri Mgmt For For For Elect Fred Hatfield Mgmt For Withhold Against Elect Terrence Martell Mgmt For For For Elect Robert Reid Mgmt For For For Elect Frederic Salerno Mgmt For Withhold Against Elect Richard Sandor Mgmt For For For Elect Frederick Schoenhut Mgmt For For For Elect Jeffrey Sprecher Mgmt For For For Elect Judith Sprieser Mgmt For For For Elect Vincent Tese Mgmt For For For 2 Ratification of Auditor Mgmt For For For Jack In The Box Inc Ticker Security ID: Meeting Date Meeting Status JBX CUSIP9 466367109 02/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Alpert Mgmt For For For Elect George Fellows Mgmt For For For Elect Anne Gust Mgmt For For For Elect Alice Hayes, Ph.D. Mgmt For For For Elect Murray Hutchison Mgmt For For For Elect Linda Lang Mgmt For For For Elect Michael Murphy Mgmt For For For Elect David Tehle Mgmt For For For 2 Ratification of Auditor Mgmt For For For Jakks Pacific Inc Ticker Security ID: Meeting Date Meeting Status JAKK CUSIP9 47012E106 09/15/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jack Friedman Mgmt For For For Elect Stephen Berman Mgmt For For For Elect Dan Almagor Mgmt For For For Elect David Blatte Mgmt For For For Elect Robert Glick Mgmt For For For Elect Michael Miller Mgmt For For For Elect Murray Skala Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Jetblue Airways Corp. Ticker Security ID: Meeting Date Meeting Status JBLU CUSIP9 477143101 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Barger Mgmt For For For Elect David Checketts Mgmt For For For Elect Virginia Gambale Mgmt For For For Elect Neal Moszkowski Mgmt For For For 2 Ratification of Auditor Mgmt For For For Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP9 478160104 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mary Coleman Mgmt For Withhold Against Elect James Cullen Mgmt For Withhold Against Elect Michael Johns Mgmt For Withhold Against Elect Arnold Langbo Mgmt For Withhold Against Elect Susan Lindquist Mgmt For Withhold Against Elect Leo Mullin Mgmt For Withhold Against Elect Christine Poon Mgmt For Withhold Against Elect Charles Prince Mgmt For Withhold Against Elect Steven Reinemund Mgmt For Withhold Against Elect David Satcher Mgmt For Withhold Against Elect William Weldon Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL ON MAJORITY ShrHoldr Against For Against VOTING REQUIREMENTS FOR DIRECTOR NOMINEES 4 PROPOSAL ON SUPPLEMENTAL ShrHoldr Against Against For RETIREMENT PLAN K2 Inc Ticker Security ID: Meeting Date Meeting Status KTO CUSIP9 482732104 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Wilford Godbold, Jr. Mgmt For For For Elect Lou Holtz Mgmt For For For Elect Ann Meyers Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 EXECUTIVE COMPENSATION ShrHoldr Against Against For BASED ON THE PERFORMANCE OF PEER COMPANIES. Kinetic Concepts, Inc. Ticker Security ID: Meeting Date Meeting Status KNCI CUSIP9 49460W208 05/22/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Simpson Mgmt For For For Elect Catherine Burzik Mgmt For For For Elect Ronald Dollens Mgmt For For For Elect John Byrnes Mgmt For For For Elect Harry Jacobson, M.D. Mgmt For For For 2 Ratification of Auditor Mgmt For For For Kohls Corp. Ticker Security ID: Meeting Date Meeting Status KSS CUSIP9 500255104 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Burd Mgmt For For For Elect Wayne Embry Mgmt For For For Elect James Ericson Mgmt For For For Elect John Herma Mgmt For For For Elect William Kellogg Mgmt For For For Elect Kevin Mansell Mgmt For For For Elect R. Lawrence Montgomery Mgmt For For For Elect Frank Sica Mgmt For For For Elect Peter Sommerhauser Mgmt For For For Elect Stephen Watson Mgmt For For For Elect R. Elton White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 MANAGEMENT PROPOSAL TO Mgmt For For For AMEND OUR 2 COMPENSATION PLAN. 4 MANAGEMENT PROPOSAL TO Mgmt For For For APPROVE OUR EXECUTIVE BONUS PLAN. 5 Amendment to Articles of Mgmt For For For Incorporation 6 Shareholder Proposal Regarding ShrHoldr Against Against For Majority Voting L3 Communications Holdings Inc Ticker Security ID: Meeting Date Meeting Status LLL CUSIP9 502424104 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Strianese Mgmt For For For Elect Claude Canizares Mgmt For For For Elect Thomas Corcoran Mgmt For For For Elect Alan Washkowitz Mgmt For For For 2 Ratification of Auditor Mgmt For For For Laboratory Corp American Ticker Security ID: Meeting Date Meeting Status LH CUSIP9 50540R409 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Mac Mahon Mgmt For For For Elect Kerrii Anderson Mgmt For For For Elect Jean-Luc Bélingard Mgmt For For For Elect David King Mgmt For For For Elect Wendy Lane Mgmt For For For Elect Robert Mittelstaedt, Jr. Mgmt For For For Elect Arthur Rubenstein Mgmt For For For Elect Bradford Smith Mgmt For For For Elect M. Weikel Mgmt For For For Elect R. Sanders Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For Lam Research Corp. Ticker Security ID: Meeting Date Meeting Status LRCX CUSIP9 512807108 11/02/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James P. Bagley Mgmt For For For Elect David G. Arscott Mgmt For For For Elect Robert M. Berdahl Mgmt For For For Elect Richard J. Elkus, Jr. Mgmt For For For Elect Jack R. Harris Mgmt For For For Elect Grant M. Inman Mgmt For For For Elect Catherine P. Lego Mgmt For For For Elect Stephen G. Newberry Mgmt For For For Elect Seiichi Watanabe Mgmt For For For Elect Patricia S. Wolpert Mgmt For For For 2 PROPOSAL TO APPROVE THE Mgmt For For For AMENDMENT TO THE LAM 2004 EXECUTIVE INCENTIVE PLAN. 3 PROPOSAL TO APPROVE THE Mgmt For For For ADOPTION OF THE LAM 2007 STOCK INCENTIVE PLAN. 4 Ratification of Auditor Mgmt For For For Las Vegas Sands Corp. Ticker Security ID: Meeting Date Meeting Status LVS CUSIP9 517834107 06/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Sheldon Adelson Mgmt For For For Elect Irwin Chafetz Mgmt For For For Elect James Purcell Mgmt For For For 2 Ratification of Auditor Mgmt For For For LIBERTY MEDIA CORPORATION Ticker Security ID: Meeting Date Meeting Status LINTA CUSIP9 53071M104 05/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 THE INCENTIVE PLAN Mgmt For For For PROPOSAL Elect Robert Bennett Mgmt For For For Elect Paul Gould Mgmt For For For Elect John Malone Mgmt For For For 3 THE AUDITORS RATIFICATION Mgmt For For For PROPOSAL Lifepoint Hospitals Inc Ticker Security ID: Meeting Date Meeting Status LPNT CUSIP9 53219L109 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect DeWitt Ezell, Jr. Mgmt For For For Elect William Lapham Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against For Against Classified Board Lincoln Electric Holdings Company Ticker Security ID: Meeting Date Meeting Status LECO CUSIP9 533900106 04/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Hanks Mgmt For For For Elect Kathryn Lincoln Mgmt For For For Elect William Macdonald, III Mgmt For For For Elect George Walls, Jr. Mgmt For For For 2 APPROVAL OF 2007 Mgmt For For For MANAGEMENT INCENTIVE COMPENSATION PLAN. 3 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS. Lockheed Martin Corp. Ticker Security ID: Meeting Date Meeting Status LMT CUSIP9 539830109 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect E. C. Aldridge, Jr. Mgmt For Withhold Against Elect Nolan Archibald Mgmt For Withhold Against Elect Marcus Bennett Mgmt For Withhold Against Elect James Ellis, Jr. Mgmt For Withhold Against Elect Gwendolyn King Mgmt For Withhold Against Elect James Loy Mgmt For Withhold Against Elect Douglas McCorkindale Mgmt For Withhold Against Elect Eugene Murphy Mgmt For Withhold Against Elect Joseph Ralston Mgmt For Withhold Against Elect Frank Savage Mgmt For Withhold Against Elect James Schneider Mgmt For Withhold Against Elect Anne Stevens Mgmt For Withhold Against Elect Robert Stevens Mgmt For Withhold Against Elect James Ukropina Mgmt For Withhold Against Elect Douglas Yearley Mgmt For Withhold Against 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS 3 STOCKHOLDER PROPOSAL BY ShrHoldr Against Against For EVELYN Y. DAVIS 4 STOCKHOLDER PROPOSAL BY ShrHoldr Against Against For JOHN CHEVEDDEN 5 Shareholder Proposal Regarding ShrHoldr Against Against For Nuclear Weapons Lowe's Companies Inc Ticker Security ID: Meeting Date Meeting Status LOW CUSIP9 548661107 05/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Bernauer Mgmt For For For Elect Leonard Berry Mgmt For For For Elect Dawn Hudson Mgmt For For For Elect Robert Niblock Mgmt For For For 2 Amendment to the Employee Stock Mgmt For For For Purchase Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Minimum Share Ownership 5 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING ANNUAL REPORT ON WOOD PROCUREMENT. 6 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REGARDING ANNUAL ELECTION OF EACH DIRECTOR. 7 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE SEVERANCE AGREEMENTS. 8 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE COMPENSATION PLAN. Maidenform Brands Inc Ticker Security ID: Meeting Date Meeting Status MFB CUSIP9 560305104 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Kaplan Mgmt For For For Elect Thomas Ward Mgmt For For For Elect Norman Axelrod Mgmt For For For Elect Harold Compton Mgmt For For For Elect Barbara Eisenberg Mgmt For For For Elect Karen Rose Mgmt For For For Elect Adam Stein Mgmt For For For 2 Ratification of Auditor Mgmt For For For Manhattan Associates Ticker Security ID: Meeting Date Meeting Status MANH CUSIP9 562750109 05/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Huntz, Jr. Mgmt For For For Elect Thomas Noonan Mgmt For For For Elect Peter Sinisgalli Mgmt For For For 2 APPROVAL OF THE MANHATTAN Mgmt For Against Against ASSOCIATES, INC. 2007 STOCK INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Manpower Inc Ticker Security ID: Meeting Date Meeting Status MAN CUSIP9 56418H100 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gina Boswell Mgmt For Withhold Against Elect Willie Davis Mgmt For Withhold Against Elect Jack Greenberg Mgmt For Withhold Against Elect Terry Hueneke Mgmt For Withhold Against 2 RATIFICATION OF DELOITTE & Mgmt For For For TOUCHE LLP AS INDEPENDENT AUDITORS FOR 2007. 3 APPROVAL OF THE MANPOWER Mgmt For For For CORPORATE SENIOR MANAGEMENT ANNUAL INCENTIVE PLAN. 4 Shareholder Proposal Regarding ShrHoldr Against Against For Implementation of the MacBride Principles in Northern Ireland McGraw-Hill Companies Inc Ticker Security ID: Meeting Date Meeting Status MHPGP CUSIP9 580645109 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Pedro Aspe Mgmt For For For Elect Robert McGraw Mgmt For For For Elect Hilda Ochoa-Brillembourg Mgmt For For For Elect Edward Rust, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REQUESTING THE ANNUAL ELECTION OF EACH DIRECTOR. 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING ADOPTION OF A SIMPLE MAJORITY VOTE. 5 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Political Contributions Medco Health Solutions Inc Ticker Security ID: Meeting Date Meeting Status MHS CUSIP9 58405U102 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Howard Barker, Jr. Mgmt For For For Elect David Snow, Jr. Mgmt For For For 2 Election of Directors Mgmt For For For 3 TO APPROVE THE 2007 Mgmt For For For EMPLOYEE STOCK PURCHASE PLAN. 4 Ratification of Auditor Mgmt For For For Medtronic, Inc. Ticker Security ID: Meeting Date Meeting Status MDT Cusip 585055106 08/24/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Richard H. Anderson Mgmt For For For Elect Director Michael R. Mgmt For For For Bonsignore Elect Director Robert C. Pozen Mgmt For For For Elect Director Gordon M. Sprenger Mgmt For For For 2 Ratify Auditors Mgmt For For For 3 Require a Majority Vote for the ShrHoldr Against Against For Election of Directors Mentor Corp. Ticker Security ID: Meeting Date Meeting Status MNT CUSIP9 587188103 09/13/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Decrease in Board Size Mgmt For For For Elect Joseph Whitters Mgmt For For For Elect Michael Emmons Mgmt For For For Elect Walter Faster Mgmt For For For Elect Joshua Levine Mgmt For For For Elect Michael Nakonechny Mgmt For For For Elect Ronald Rossi Mgmt For For For Elect Jeffrey Ubben Mgmt For For For 3 Amendment to 2005 Long-Term Mgmt For Against Against Incentive Plan 4 Ratification of Auditor Mgmt For For For Mentor Graphics Corp. Ticker Security ID: Meeting Date Meeting Status MENT CUSIP9 587200106 06/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Bonfield Mgmt For For For Elect Marsha Congdon Mgmt For For For Elect James Fiebiger Mgmt For For For Elect Gregory Hinckley Mgmt For For For Elect Kevin McDonough Mgmt For For For Elect Patrick McManus Mgmt For For For Elect Walden Rhines Mgmt For For For Elect Fontaine Richardson Mgmt For For For 2 Amendment to the 1987 Non- Mgmt For Against Against Employee Director Stock Plan 3 PROPOSAL TO APPROVE THE Mgmt For For For COMPANY'S EXECUTIVE VARIABLE INCENTIVE PLAN. 4 Ratification of Auditor Mgmt For For For Mentor Graphics Corp. Ticker Security ID: Meeting Date Meeting Status MENT CUSIP9 587200106 11/29/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendment to the 1982 Stock Mgmt For Against Against Option Plan Micrel Inc Ticker Security ID: Meeting Date Meeting Status MCRL CUSIP9 594793101 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Raymond Zinn Mgmt For For For Elect Michael Callahan Mgmt For For For Elect David Conrath Mgmt For For For Elect Neil Miotto Mgmt For For For Elect Frank W. Schneider Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Microchip Technology, Inc. Ticker Security ID: Meeting Date Meeting Status MCHP Cusip 595017104 08/18/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Steve Sanghi Mgmt For For For Elect Director Albert J. Hugo- Mgmt For For For Martinez Elect Director L.B. Day Mgmt For For For Elect Director Matthew W. Mgmt For For For Chapman Elect Director Wade F. Meyercord Mgmt For For For 2 Amend Omnibus Stock Plan Mgmt For For For 3 Approve Executive Incentive Bonus Mgmt For For For Plan 4 Ratify Auditors Mgmt For For For Moodys Corp. Ticker Security ID: Meeting Date Meeting Status MCO CUSIP9 615369105 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Basil Anderson Mgmt For For For Elect Raymond McDaniel, Jr. Mgmt For For For 2 Amendment to 2001 Key Mgmt For For For Employees' Stock Incentive Plan 3 Ratification of Auditor Mgmt For For For 4 STOCKHOLDER PROPOSAL TO ShrHoldr Against For Against ELECT EACH DIRECTOR ANNUALLY. Morgan Stanley Ticker Security ID: Meeting Date Meeting Status MS CUSIP9 617446448 04/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECT ROY J. BOSTOCK Mgmt For For For 2 ELECT ERSKINE B. BOWLES Mgmt For For For 3 ELECT HOWARD J. DAVIES Mgmt For For For 4 ELECT C. ROBERT KIDDER Mgmt For For For 5 ELECT JOHN J. MACK Mgmt For For For 6 ELECT DONALD T. NICOLAISEN Mgmt For For For 7 ELECT CHARLES H. NOSKI Mgmt For For For 8 ELECT HUTHAM S. OLAYAN Mgmt For For For 9 ELECT CHARLES E. PHILLIPS, Mgmt For For For JR. 10 ELECT O. GRIFFITH SEXTON Mgmt For For For 11 ELECT LAURA D. TYSON Mgmt For For For 12 ELECT KLAUS ZUMWINKEL Mgmt For For For 13 TO RATIFY THE APPOINTMENT Mgmt For For For OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR 14 TO APPROVE THE 2007 EQUITY Mgmt For Against Against INCENTIVE COMPENSATION PLAN 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SIMPLE MAJORITY VOTE 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE COMPENSATION ADVISORY VOTE Nasdaq Stock Market Inc Ticker Security ID: Meeting Date Meeting Status NDAQ CUSIP9 631103108 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect H. Furlong Baldwin Mgmt For For For Elect Michael Casey Mgmt For For For Elect Daniel Coleman Mgmt For For For Elect Lon Gorman Mgmt For For For Elect Robert Greifeld Mgmt For For For Elect Patrick J. Healy Mgmt For For For Elect Glenn H. Hutchins Mgmt For For For Elect Merit Janow Mgmt For For For Elect John Markese Mgmt For For For Elect Thomas O'Neill Mgmt For For For Elect James Riepe Mgmt For For For Elect Thomas Stemberg Mgmt For For For Elect Deborah Wince-Smith Mgmt For For For 2 RATIFY APPOINTMENT OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 APPROVE AMENDED AND Mgmt For Against Against RESTATED EQUITY PLAN National Instruments Corp. Ticker Security ID: Meeting Date Meeting Status NATI CUSIP9 636518102 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Truchard Mgmt For For For Elect Charles Roesslein Mgmt For For For 2 Amendment to the 1994 Employee Mgmt For For For Stock Purchase Plan National Oilwell Varco Inc Ticker Security ID: Meeting Date Meeting Status NOV CUSIP9 637071101 06/05/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ben Guill Mgmt For For For Elect Roger Jarvis Mgmt For For For Elect Eric Mattson Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS. Navigant Consulting Inc Ticker Security ID: Meeting Date Meeting Status NCI CUSIP9 63935N107 04/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Thompson Mgmt For Withhold Against Elect Samuel Skinner Mgmt For For For 2 Amendment to the 2005 Long Term Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For Nextest Systems Corp. Ticker Security ID: Meeting Date Meeting Status NEXT CUSIP9 653339101 10/24/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robin Adler Mgmt For For For Elect Howard Marshall Mgmt For For For Elect Juan Benitez Mgmt For For For Elect Richard Dissly Mgmt For For For Elect Stephen Newberry Mgmt For For For Elect Eugene White Mgmt For For For 2 Ratification of Auditor Mgmt For For For Noble Energy Inc Ticker Security ID: Meeting Date Meeting Status NBL CUSIP9 655044105 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Berenson Mgmt For For For Elect Michael Cawley Mgmt For For For Elect Edward Cox Mgmt For For For Elect Charles Davidson Mgmt For For For Elect Thomas Edelman Mgmt For For For Elect Kirby Hedrick Mgmt For For For Elect Bruce Smith Mgmt For For For Elect William Van Kleef Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 1992 Stock Mgmt For For For Option and Restricted Stock Plan 4 Shareholder Proposal Regarding an ShrHoldr Against Against For Independent Board Chairman Nutrisytem Inc Ticker Security ID: Meeting Date Meeting Status NTRI CUSIP9 67069D108 05/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ian Berg Mgmt For For For Elect Robert Bernstock Mgmt For For For Elect Michael DiPiano Mgmt For For For Elect Michael Hagan Mgmt For For For Elect Warren Musser Mgmt For Withhold Against Elect Brian Tierney Mgmt For For For Elect Stephen Zarrilli Mgmt For For For NVR Inc Ticker Security ID: Meeting Date Meeting Status NVRWS CUSIP9 62944T105 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Manuel Johnson Mgmt For For For Elect David Preiser Mgmt For For For Elect Paul Whetsell Mgmt For For For Elect John Toups Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to Restated Articles of Mgmt For For For Incorporation Occidental Petroleum Corp. Ticker Security ID: Meeting Date Meeting Status OXY CUSIP9 674599105 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For SPENCER ABRAHAM 2 ELECTION OF DIRECTOR: Mgmt For For For RONALD W. BURKLE 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For S. CHALSTY 4 ELECTION OF DIRECTOR: Mgmt For For For EDWARD P. DJEREJIAN 5 ELECTION OF DIRECTOR: R. Mgmt For For For CHAD DREIER 6 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. FEICK 7 ELECTION OF DIRECTOR: RAY R. Mgmt For For For IRANI 8 ELECTION OF DIRECTOR: IRVIN Mgmt For For For W. MALONEY 9 ELECTION OF DIRECTOR: Mgmt For For For RODOLFO SEGOVIA 10 ELECTION OF DIRECTOR: AZIZ Mgmt For For For D. SYRIANI 11 ELECTION OF DIRECTOR: Mgmt For For For ROSEMARY TOMICH 12 ELECTION OF DIRECTOR: Mgmt For For For WALTER L. WEISMAN 13 RATIFICATION OF SELECTION OF Mgmt For For For KPMG AS INDEPENDENT AUDITORS. 14 APPROVAL OF AMENDMENT TO Mgmt For For For 2005 LONG-TERM INCENTIVE PLAN. 15 SCIENTIFIC REPORT ON GLOBAL ShrHoldr Against Against For WARMING. 16 ADVISORY VOTE TO RATIFY ShrHoldr Against Against For EXECUTIVE COMPENSATION. 17 PERFORMANCE-BASED STOCK ShrHoldr Against Against For OPTIONS. Officemax Incorporated Ticker Security ID: Meeting Date Meeting Status OMX CUSIP9 67622P101 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dorrit J. Bern Mgmt For For For Elect Warren F. Bryant Mgmt For For For Elect Brian C. Cornell Mgmt For For For Elect Joseph M. DePinto Mgmt For For For Elect Sam K. Duncan Mgmt For For For Elect Rakesh Gangwal Mgmt For For For Elect Gary G. Michael Mgmt For For For Elect Francesca de Luzuriaga Mgmt For For For Elect David M. Szymanski Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Elimination of Supermajority Mgmt For For For Requirement 4 Shareholder Proposal Regarding ShrHoldr Against Against For Company Engagement Omega Navigation Enterprises Inc Ticker Security ID: Meeting Date Meeting Status ONAV CUSIP9 Y6476R105 05/22/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert J. Flynn Mgmt For For For Elect Dr. Chiang Hai Ding Mgmt For For For Elect Shariq Azhar Mgmt For For For 2 Ratification of Auditor Mgmt For For For Omnicom Group Inc Ticker Security ID: Meeting Date Meeting Status OMC CUSIP9 681919106 05/22/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Wren Mgmt For For For Elect Bruce Crawford Mgmt For For For Elect Robert Clark Mgmt For For For Elect Leonard Coleman, Jr. Mgmt For For For Elect Errol Cook Mgmt For For For Elect Susan Denison Mgmt For For For Elect Michael Henning Mgmt For For For Elect John Murphy Mgmt For For For Elect John Purcell Mgmt For For For Elect Linda Johnson Rice Mgmt For For For Elect Gary Roubos Mgmt For For For 2 RATIFICATION OF KPMG LLP AS Mgmt For For For OUR INDEPENDENT AUDITORS FOR 2007 3 APPROVAL OF THE 2007 Mgmt For For For INCENTIVE AWARD PLAN On Semiconductor Corp. Ticker Security ID: Meeting Date Meeting Status ONNN CUSIP9 682189105 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect J. Daniel McCranie Mgmt For For For Elect Kevin Burns Mgmt For Withhold Against Elect Emmanuel T. Hernandez Mgmt For For For 2 Ratification of Auditor Mgmt For For For Oracle Corp. Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP9 68389X105 10/09/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Henley Mgmt For For For Elect Lawrence Ellison Mgmt For For For Elect Donald Lucas Mgmt For For For Elect Michael Boskin Mgmt For For For Elect Jack Kemp Mgmt For Withhold Against Elect Jeffrey Berg Mgmt For For For Elect Safra Catz Mgmt For For For Elect Hector Garcia-Molina Mgmt For For For Elect H. Raymond Bingham Mgmt For For For Elect Charles Phillips, Jr. Mgmt For For For Elect Naomi Seligman Mgmt For For For 2 2007 Executive Bonus Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Amendment to the 1993 Directors' Mgmt For Against Against Stock Plan Pacific Sunwear California Inc Ticker Security ID: Meeting Date Meeting Status PSUN CUSIP9 694873100 05/23/2007 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Pearson Cummin III Mgmt For TNA NA Elect Michael Goldstein Mgmt For TNA NA Elect Julius Jensen III Mgmt For TNA NA Elect Michael Weiss Mgmt For TNA NA 2 Amendment to the Employee Stock Mgmt For TNA NA Purchase Plan 3 Ratification of Auditor Mgmt For TNA NA Palm, Inc. Ticker Security ID: Meeting Date Meeting Status PALM CUSIP9 696643105 10/05/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Coleman Mgmt For For For Elect Bruce Dunlevie Mgmt For For For Elect Robert Hagerty Mgmt For For For 2 Ratification of Auditor Mgmt For For For Pan American Silver Corp. Ticker Security ID: Meeting Date Meeting Status PAAS CUSIP9 697900108 04/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Ross Beaty Mgmt For For For Re-elect Geoffrey Burns Mgmt For For For Re-elect William Fleckenstein Mgmt For For For Re-elect Michael Larson Mgmt For For For Re-elect Michael Maloney Mgmt For For For Elect Robert Pirooz Mgmt For For For Re-elect Paul Sweeney Mgmt For For For Re-elect John Willson Mgmt For For For 2 TO APPOINT DELOITTE & Mgmt For For For TOUCHE LLP AS AUDITORS OF THE COMPANY. 3 TO AUTHORIZE THE DIRECTORS Mgmt For For For TO FIX THE AUDITORS REMUNERATION. Papa Johns International Inc Ticker Security ID: Meeting Date Meeting Status PZZA CUSIP9 698813102 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect F. William Barnett Mgmt For For For Elect Norborne Cole, Jr. Mgmt For For For Elect John Hatab Mgmt For For For Elect William Street Mgmt For For For 2 Ratification of Auditor Mgmt For For For Parker-Hannifin Corp. Ticker Security ID: Meeting Date Meeting Status PH CUSIP9 701094104 10/25/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert J. Kohlhepp Mgmt For For For Elect Giulio Mazzalupi Mgmt For For For Elect Klaus-Peter Muller Mgmt For For For Elect Markos I. Tambakeras Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 A SHAREHOLDER PROPOSAL TO ShrHoldr Against For Against DECLASSIFY THE ELECTION OF DIRECTORS. PATTERSON-UTI ENERGY INC. Ticker Security ID: Meeting Date Meeting Status PTEN Cusip 703481101 07/12/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Mark S. Siegel Mgmt For For For Elect Director Cloyce A. Talbott Mgmt For For For Elect Director Kenneth N. Berns Mgmt For For For Elect Director Robert C. Gist Mgmt For For For Elect Director Curtis W. Huff Mgmt For For For Elect Director Terry H. Hunt Mgmt For For For Elect Director Kenneth R. Peak Mgmt For For For Elect Director Nadine C. Smith Mgmt For For For PDL BIOPHARMA Ticker Security ID: Meeting Date Meeting Status PDLI CUSIP9 69329Y104 06/20/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Laurence Korn, Ph.D. Mgmt For For For Elect Samuel Broder Mgmt For For For 2 Amendment to the 2005 Equity Mgmt For Against Against Incentive Plan 3 Amendment to the 1993 Employee Mgmt For For For Stock Purchase Plan 4 Ratification of Auditor Mgmt For For For Plantronics, Inc. Ticker Security ID: Meeting Date Meeting Status PLT Cusip 727493108 07/26/2006 Take no Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Marv Tseu Mgmt For TNA NA Elect Director Ken Kannappan Mgmt For TNA NA Elect Director Gregg Hammann Mgmt For TNA NA Elect Director Marshall Mohr Mgmt For TNA NA Elect Director Trude Taylor Mgmt For TNA NA Elect Director Roger Wery Mgmt For TNA NA Elect Director John Hart Mgmt For TNA NA 2 Amend Omnibus Stock Plan Mgmt For TNA NA 3 Amend Qualified Employee Stock Mgmt For TNA NA Purchase Plan 4 Approve Executive Incentive Bonus Mgmt For TNA NA Plan 5 Ratify Auditors Mgmt For TNA NA Pre Paid Legal Services Ticker Security ID: Meeting Date Meeting Status PPDLP CUSIP9 740065107 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Grunebaum Mgmt For For For Elect Orland Aldridge Mgmt For For For Elect Duke Ligon Mgmt For For For 2 Ratification of Auditor Mgmt For For For Pride International, Inc. Ticker Security ID: Meeting Date Meeting Status PDE Cusip 74153Q102 08/10/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director David A. B. Brown Mgmt For Withhold Against Elect Director J.C. Burton Mgmt For Withhold Against Elect Director Archie W. Dunham Mgmt For Withhold Against Elect Director Francis S. Kalman Mgmt For Withhold Against Elect Director Ralph D. McBride Mgmt For Withhold Against Elect Director Louis A. Raspino Mgmt For Withhold Against Elect Director David B. Robson Mgmt For Withhold Against 2 Ratify Auditors Mgmt For For For Prudential Financial Inc Ticker Security ID: Meeting Date Meeting Status PFA CUSIP9 744320102 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frederic Becker Mgmt For For For Elect Gordon Bethune Mgmt For For For Elect Gaston Caperton Mgmt For For For Elect Gilbert Casellas Mgmt For For For Elect James Cullen Mgmt For For For Elect William Gray, III Mgmt For For For Elect Jon Hanson Mgmt For For For Elect Constance Horner Mgmt For For For Elect Karl Krapek Mgmt For For For Elect Christine Poon Mgmt For For For Elect Arthur Ryan Mgmt For For For Elect James Unruh Mgmt For For For 2 Ratification of Auditor Mgmt For For For Putnam Prime Money Market Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746763416 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Qualcomm Inc Ticker Security ID: Meeting Date Meeting Status QCOM CUSIP9 747525103 03/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barbara Alexander Mgmt For Withhold Against Elect Raymond Dittamore Mgmt For Withhold Against Elect Irwin Mark Jacobs Mgmt For Withhold Against Elect Sherry Lansing Mgmt For Withhold Against Elect Peter Sacerdote Mgmt For Withhold Against Elect Marc Stern Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Red Hat, Inc. Ticker Security ID: Meeting Date Meeting Status RHAT Cusip 756577102 08/17/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director W. Steve Albrecht Mgmt For For For Elect Director Marye Anne Fox Mgmt For For For 2 Ratify Auditors Mgmt For For For 3 Approve Executive Incentive Bonus Mgmt For Against Against Plan 4 Amend Omnibus Stock Plan Mgmt For Against Against RF Micro Devices, Inc. Ticker Security ID: Meeting Date Meeting Status RFMD Cusip 749941100 08/01/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Robert A. Mgmt For For For Bruggeworth Elect Director Daniel A. DiLeo Mgmt For For For Elect Director Jeffery R. Gardner Mgmt For For For Elect Director David A. Norbury Mgmt For For For Elect Director Dr. Albert E. Paladino Mgmt For For For Elect Director William J. Pratt Mgmt For For For Elect Director Erik H. van der Kaay Mgmt For For For Elect Director Walter H. Wilkinson, Mgmt For For For Jr. 2 Amend Qualified Employee Stock Mgmt For For For Purchase Plan 3 Amend Omnibus Stock Plan Mgmt For For For 4 Approve Non-Employee Director Mgmt For For For Stock Option Plan 5 Approve Executive Incentive Bonus Mgmt For For For Plan 6 Ratify Auditors Mgmt For For For Rofin Sinar Technologies Ticker Security ID: Meeting Date Meeting Status RSTI CUSIP9 775043102 03/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Carl F. Baasel Mgmt For For For Elect Gary K. Willis Mgmt For For For Elect Daniel Smoke Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE ROFIN-SINAR Mgmt For Against Against TECHNOLOGIES, INC. 2007 INCENTIVE STOCK PLAN. Ross Stores Inc Ticker Security ID: Meeting Date Meeting Status ROST CUSIP9 778296103 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Bush Mgmt For For For Elect Norman Ferber Mgmt For For For 2 Ratification of Auditor Mgmt For For For Royal Caribbean Cruises Limited Ticker Security ID: Meeting Date Meeting Status RCL CUSIP9 V7780T103 05/31/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Kimsey Mgmt For For For Elect Gert Munthe Mgmt For For For Elect Thomas Pritzker Mgmt For For For Elect Bernt Reitan Mgmt For For For 2 Ratification of Auditor Mgmt For For For Safety Insurance Group Inc Ticker Security ID: Meeting Date Meeting Status SAFT CUSIP9 78648T100 05/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frederic Lindeberg Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP. Saint Jude Medical Income Ticker Security ID: Meeting Date Meeting Status STJ CUSIP9 790849103 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Rocca Mgmt For For For Elect Stephan Widensohler Mgmt For For For 2 TO APPROVE THE ST. JUDE Mgmt For For For MEDICAL, INC. 2007 STOCK INCENTIVE PLAN. 3 TO APPROVE THE ST. JUDE Mgmt For For For MEDICAL, INC. 2007 EMPLOYEE STOCK PURCHASE PLAN. 4 Ratification of Auditor Mgmt For For For Salix Pharmaceuticals Limited Ticker Security ID: Meeting Date Meeting Status SLXP CUSIP9 795435106 06/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Chappell Mgmt For For For Elect Thomas W. D'Alonzo Mgmt For For For Elect Richard Franco Mgmt For For For Elect William Harral III Mgmt For For For Elect William Keane Mgmt For For For Elect Carolyn Logan Mgmt For For For 2 Ratification of Auditor Mgmt For For For Sherwin-Williams Company Ticker Security ID: Meeting Date Meeting Status SHW CUSIP9 824348106 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Arthur Anton Mgmt For For For Elect James Boland Mgmt For For For Elect Christopher Connor Mgmt For For For Elect Daniel Evans Mgmt For For For Elect David Hodnik Mgmt For For For Elect Susan Kropf Mgmt For For For Elect Robert Mahoney Mgmt For For For Elect Gary McCullough Mgmt For For For Elect A. Malachi Mixon, III Mgmt For For For Elect Curtis Moll Mgmt For For For Elect Richard Smucker Mgmt For For For 2 APPROVAL OF THE 2007 Mgmt For For For EXECUTIVE PERFORMANCE BONUS PLAN 3 Ratification of Auditor Mgmt For For For SLM Corp. Ticker Security ID: Meeting Date Meeting Status SLMPRA CUSIP9 78442P106 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ann Bates Mgmt For For For Elect Charles Daley Mgmt For For For Elect William Diefenderfer III Mgmt For For For Elect Thomas Fitzpatrick Mgmt For For For Elect Diane Gilleland Mgmt For For For Elect Earl Goode Mgmt For For For Elect Ronald Hunt Mgmt For For For Elect Benjamin Lambert III Mgmt For For For Elect Albert Lord Mgmt For For For Elect Barry Munitz Mgmt For For For Elect A. Alexander Porter, Jr. Mgmt For For For Elect Wolfgang Schoellkopf Mgmt For For For Elect Steven Shapiro Mgmt For For For Elect Barry Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For Sonic Corp. Ticker Security ID: Meeting Date Meeting Status SONC CUSIP9 835451105 01/31/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect J. Clifford Hudson Mgmt For For For Elect J. Larry Nichols Mgmt For For For Elect Federico Pena Mgmt For For For Elect Robert Rosenberg Mgmt For For For 2 Ratification of Auditor Mgmt For For For Staples Inc Ticker Security ID: Meeting Date Meeting Status SPLS CUSIP9 855030102 06/11/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Basil Anderson Mgmt For For For Elect Arthur Blank Mgmt For Withhold Against Elect Mary Elizabeth Burton Mgmt For For For Elect Gary Crittenden Mgmt For For For Elect Rowland Moriarty Mgmt For For For Elect Robert Nakasone Mgmt For For For Elect Ronald Sargent Mgmt For For For Elect Martin Trust Mgmt For For For Elect Vijay Vishwanath Mgmt For For For Elect Paul Walsh Mgmt For For For 2 Adoption of Majority Vote for Mgmt For For For Election of Directors 3 Ratification of Auditor Mgmt For For For 4 TO ACT ON A SHAREHOLDER ShrHoldr Against Against For PROPOSAL ON SIMPLE MAJORITY VOTING. Starbucks Corp. Ticker Security ID: Meeting Date Meeting Status SBUX CUSIP9 855244109 03/21/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Howard Schultz Mgmt For For For Elect Barbara Bass Mgmt For For For Elect Howard Behar Mgmt For For For Elect William Bradley Mgmt For For For Elect James Donald Mgmt For For For Elect Mellody Hobson Mgmt For For For Elect Olden Lee Mgmt For For For Elect James Shennan, Jr. Mgmt For For For Elect Javier Teruel Mgmt For For For Elect Myron Ullman, III Mgmt For For For Elect Craig Weatherup Mgmt For For For 2 Executive Management Bonus Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Steel Dynamics Inc Ticker Security ID: Meeting Date Meeting Status STLD CUSIP9 858119100 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Keith Busse Mgmt For For For Elect Mark Millett Mgmt For For For Elect Richard Teets, Jr. Mgmt For For For Elect John Bates Mgmt For For For Elect Frank Byrne Mgmt For For For Elect Paul Edgerley Mgmt For For For Elect Richard Freeland Mgmt For For For Elect Dr. Jürgen Kolb Mgmt For For For Elect James Marcuccilli Mgmt For For For Elect Joseph Ruffolo Mgmt For For For 2 Ratification of Auditor Mgmt For For For Superior Essex Inc Ticker Security ID: Meeting Date Meeting Status SPSX CUSIP9 86815V105 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Carter Mgmt For For For Elect Denys Gounot Mgmt For For For Elect James Guthrie Mgmt For For For 2 TO APPROVE THE AMENDED Mgmt For Against Against AND RESTATED 2005 INCENTIVE PLAN. Sybase Inc Ticker Security ID: Meeting Date Meeting Status SY CUSIP9 871130100 05/29/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Cecilia Claudio Mgmt For For For Elect L. Krause Mgmt For For For Elect Robert Wayman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Repeal of Classified Board Mgmt For For For 4 Amendment to 2003 Stock Plan Mgmt For Against Against T Rowe Price Group Inc Ticker Security ID: Meeting Date Meeting Status TROW CUSIP9 74144T108 04/12/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edward Bernard Mgmt For For For Elect James Brady Mgmt For For For Elect J. Alfred Broaddus, Jr. Mgmt For For For Elect Donald Hebb, Jr. Mgmt For For For Elect James Kennedy Mgmt For For For Elect Brian Rogers Mgmt For For For Elect Dr. Alfred Sommer Mgmt For For For Elect Dwight Taylor Mgmt For For For Elect Anne Whittemore Mgmt For For For 2 APPROVAL OF THE 2007 NON- Mgmt For For For EMPLOYEE DIRECTOR EQUITY PLAN. 3 Ratification of Auditor Mgmt For For For 4 Transaction of Other Business Mgmt For Against Against Tekelec Ticker Security ID: Meeting Date Meeting Status TKLC CUSIP9 879101103 05/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Adams Mgmt For For For Elect Daniel Brenner Mgmt For For For Elect Mark Floyd Mgmt For For For Elect Martin Kaplan Mgmt For For For Elect Franco Plastina Mgmt For For For Elect Michael Ressner Mgmt For For For 2 Ratification of Auditor Mgmt For For For Teva Pharmaceutical Industries Ltd (ADR) Ticker Security ID: Meeting Date Meeting Status TEVA CUSIP9 881624209 10/05/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Chairman's Fees (Eli Hurvitz) Mgmt For For For 2 Vice Chairman's Fees (Phillip Frost) Mgmt For For For The Western Union Company Ticker Security ID: Meeting Date Meeting Status WU CUSIP9 959802109 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dinyar Devitre Mgmt For For For Elect Betsy Holden Mgmt For For For Elect Christina Gold Mgmt For For For 2 APPROVAL OF THE WESTERN Mgmt For For For UNION COMPANY 2006 LONG- TERM INCENTIVE PLAN 3 Senior Executive Annual Incentive Mgmt For For For Plan 4 RATIFICATION OF SELECTION OF Mgmt For For For AUDITORS Timberland Company Ticker Security ID: Meeting Date Meeting Status TBL CUSIP9 887100105 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Sidney Swartz Mgmt For For For Elect Jeffrey Swartz Mgmt For For For Elect Ian Diery Mgmt For For For Elect Irene Esteves Mgmt For For For Elect John Fitzsimmons Mgmt For For For Elect Virginia Kent Mgmt For For For Elect Kenneth Lombard Mgmt For For For Elect Edward W. Moneypenny Mgmt For For For Elect Peter Moore Mgmt For Withhold Against Elect Bill Shore Mgmt For For For Elect Terdema Ussery, II Mgmt For For For 2 APPROVAL OF THE TIMBERLAND Mgmt For For For COMPANY 2007 INCENTIVE PLAN. Timken Company Ticker Security ID: Meeting Date Meeting Status TKR CUSIP9 887389104 05/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Griffith Mgmt For Withhold Against Elect Jerry Jasinowski Mgmt For Withhold Against Elect John Luke, Jr. Mgmt For Withhold Against Elect Frank Sullivan Mgmt For Withhold Against Elect Ward Timken Mgmt For Withhold Against 2 Shareholder Proposal Regarding ShrHoldr Against Against For Adopting Sexual Orientation Policy Trimble Navigation Limited Ticker Security ID: Meeting Date Meeting Status TRMB CUSIP9 896239100 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Berglund Mgmt For For For Elect Robert Cooper Mgmt For For For Elect John Goodrich Mgmt For For For Elect William Hart Mgmt For For For Elect Ulf Johansson Mgmt For For For Elect Bradford Parkinson Mgmt For For For Elect Nickolas Vande Steeg Mgmt For For For 2 Ratification of Auditor Mgmt For For For TTM Technologies Inc Ticker Security ID: Meeting Date Meeting Status TTMI CUSIP9 87305R109 06/22/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James K. Bass Mgmt For For For Elect Thomas T. Edman Mgmt For For For Elect Robert Klatell Mgmt For For For Tyler Technologies Corp. Ticker Security ID: Meeting Date Meeting Status TYL CUSIP9 902252105 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Donald Brattain Mgmt For For For Elect J. Luther King, Jr. Mgmt For For For Elect John Marr, Jr. Mgmt For For For Elect G. Stuart Reeves Mgmt For For For Elect Michael Richards Mgmt For For For Elect Dustin Womble Mgmt For For For Elect John Yeaman Mgmt For For For 2 RATIFICATION OF ERNST & Mgmt For For For YOUNG LLP AS INDEPENDENT AUDITORS. United Technologies Corp. Ticker Security ID: Meeting Date Meeting Status UTX CUSIP9 913017109 04/11/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Louis Chenevert Mgmt For For For Elect George David Mgmt For For For Elect John Faraci Mgmt For For For Elect Jean-Pierre Garnier Mgmt For For For Elect Jamie Gorelick Mgmt For For For Elect Charles Lee Mgmt For For For Elect Richard McCormick Mgmt For For For Elect Harold McGraw III Mgmt For For For Elect Richard Myers Mgmt For For For Elect Frank Popoff Mgmt For For For Elect H. Patrick Swygert Mgmt For For For Elect André Villeneuve Mgmt For For For Elect Harold Wagner Mgmt For For For Elect Christine Whitman Mgmt For For For 2 APPOINTMENT OF Mgmt For For For INDEPENDENT AUDITORS FOR 3 SHAREOWNER PROPOSAL: ShrHoldr Against Against For DIRECTOR TERM LIMITS 4 SHAREOWNER PROPOSAL: ShrHoldr Against Against For FOREIGN MILITARY SALES 5 SHAREOWNER PROPOSAL: ShrHoldr Against Against For POLITICAL CONTRIBUTIONS 6 SHAREOWNER PROPOSAL: ShrHoldr Against Against For ADVISORY RESOLUTION TO RATIFY EXECUTIVE COMPENSATION 7 SHAREOWNER PROPOSAL: PAY- ShrHoldr Against Against For FOR-SUPERIOR-PERFORMANCE Unitedhealth Group Inc Ticker Security ID: Meeting Date Meeting Status UNH CUSIP9 91324P102 05/29/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Ballard, Jr. Mgmt For For For Elect Richard Burke Mgmt For For For Elect Stephen Hemsley Mgmt For For For Elect Robert Darretta Mgmt For For For 2 Adoption of Majority Vote for Mgmt For For For Election of Directors 3 Repeal of Classified Board Mgmt For For For 4 Amendment to Supermajority Mgmt For For For Requirement 5 Amendment to Supermajority Mgmt For For For Requirement 6 ADOPTION OF RESTATED Mgmt For For For ARTICLES OF INCORPORATION 7 Ratification of Auditor Mgmt For For For 8 SHAREHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING PERFORMANCE- VESTING SHARES 9 SHAREHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN 10 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation 11 Shareholder Proposal Regarding ShrHoldr Against Against For Shareholder Access to the Ballot US Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP9 902973304 04/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Victoria Buyniski Gluckman Mgmt For For For Elect Arthur Collins, Jr. Mgmt For For For Elect Olivia F. Kirtley Mgmt For For For Elect Jerry Levin Mgmt For For For Elect Richard Reiten Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE U.S. Mgmt For For For BANCORP 2007 STOCK INCENTIVE PLAN. 4 APPROVAL OF AMENDMENT TO Mgmt For For For RESTATED CERTIFICATE OF INCORPORATION. 5 Shareholder Proposal Regarding ShrHoldr Against Against For Annual Ratification of Executive Compensation 6 Shareholder Proposal Regarding ShrHoldr Against Against For Policy to Limit Benefits Provided Under the SERP Vail Resorts Inc Ticker Security ID: Meeting Date Meeting Status MTN CUSIP9 91879Q109 01/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Hannan Mgmt For For For Elect Roland Hernandez Mgmt For For For Elect Thomas Hyde Mgmt For For For Elect Robert A. Katz Mgmt For For For Elect Richard Kincaid Mgmt For For For Elect Joe Micheletto Mgmt For For For Elect John Sorte Mgmt For For For Elect William Stiritz Mgmt For For For 2 Amended and Restated 2002 Long- Mgmt For Against Against Term Incentive Plan 3 Ratification of Auditor Mgmt For For For 4 Transaction of Other Business Mgmt For Against Against Valero Energy Corp. Ticker Security ID: Meeting Date Meeting Status VLO CUSIP9 91913Y100 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ruben Escobedo Mgmt For For For Elect Bob Marbut Mgmt For For For Elect Robert Profusek Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Majority Voting 4 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote on Executive Compensation 5 Shareholder Proposal Regarding ShrHoldr Against Against For the Supplemental Executive Retirement Plan Wabtec Corp. Ticker Security ID: Meeting Date Meeting Status WAB CUSIP9 929740108 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert J. Brooks Mgmt For For For Elect William Kassling Mgmt For For For Elect Albert Neupaver Mgmt For For For Wellcare Health Plans Inco Ticker Security ID: Meeting Date Meeting Status WCG CUSIP9 94946T106 06/12/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Alif Hourani Mgmt For For For Elect Neal Moszkowski Mgmt For For For 2 Ratification of Auditor Mgmt For For For Wellpoint Inc Ticker Security ID: Meeting Date Meeting Status WLP CUSIP9 94973V107 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Sheila Burke Mgmt For For For Elect Victor Liss Mgmt For For For Elect Jane Pisano Mgmt For For For Elect George Schaefer, Jr. Mgmt For For For Elect Jackie Ward Mgmt For Withhold Against Elect John Zuccotti Mgmt For Withhold Against 2 Majority Voting for the Election of Mgmt For For For Directors 3 Ratification of Auditor Mgmt For For For Wells Fargo & Co Ticker Security ID: Meeting Date Meeting Status WFC CUSIP9 949746101 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against S. CHEN. 2 ELECTION OF DIRECTOR: LLOYD Mgmt For Against Against H. DEAN. 3 ELECTION OF DIRECTOR: Mgmt For Against Against SUSAN E. ENGEL. 4 ELECTION OF DIRECTOR: Mgmt For Against Against ENRIQUE HERNANDEZ, JR. 5 ELECTION OF DIRECTOR: Mgmt For Against Against ROBERT L. JOSS. 6 ELECTION OF DIRECTOR: Mgmt For Against Against RICHARD M. KOVACEVICH. 7 ELECTION OF DIRECTOR: Mgmt For Against Against RICHARD D. MCCORMICK. 8 ELECTION OF DIRECTOR: Mgmt For Against Against CYNTHIA H. MILLIGAN. 9 ELECTION OF DIRECTOR: Mgmt For Against Against NICHOLAS G. MOORE. 10 ELECTION OF DIRECTOR: PHILIP Mgmt For Against Against J. QUIGLEY. 11 ELECTION OF DIRECTOR: Mgmt For Against Against DONALD B. RICE. 12 ELECTION OF DIRECTOR: Mgmt For Against Against JUDITH M. RUNSTAD. 13 ELECTION OF DIRECTOR: Mgmt For Against Against STEPHEN W. SANGER. 14 ELECTION OF DIRECTOR: Mgmt For Against Against SUSAN G. SWENSON. 15 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against G. STUMPF. 16 ELECTION OF DIRECTOR: Mgmt For Against Against MICHAEL W. WRIGHT. 17 Ratification of Auditor Mgmt For For For 18 Shareholder Proposal to Separate ShrHoldr Against For Against Board Chairman and CEO 19 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. 20 Shareholder Proposal Limiting ShrHoldr Against Against For Supplemental Executive Retirement Income 21 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Home Mortgage Disclosure Act Data 22 Shareholder Proposal Requesting ShrHoldr Against Against For Report on Emission Reduction Goals Wesco International Inc Ticker Security ID: Meeting Date Meeting Status WCC CUSIP9 95082P105 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Sandra Lin Mgmt For Withhold Against Elect Robert Tarr, Jr. Mgmt For Withhold Against Elect Kenneth Way Mgmt For For For 2 Ratification of Auditor Mgmt For For For Whirlpool Corp. Ticker Security ID: Meeting Date Meeting Status WHR CUSIP9 963320106 04/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For Against Against MICHAEL F. JOHNSTON 2 ELECTION OF DIRECTOR: Mgmt For Against Against WILLIAM T. KERR 3 ELECTION OF DIRECTOR: Mgmt For Against Against JANICE D. STONEY 4 ELECTION OF DIRECTOR: Mgmt For Against Against MICHAEL D. WHITE 5 TO APPROVE THE WHIRLPOOL Mgmt For For For CORPORATION 2007 OMNIBUS STOCK AND INCENTIVE PLAN Wilmington Trust Corp. Ticker Security ID: Meeting Date Meeting Status WL CUSIP9 971807102 04/19/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect R. Keith Elliott Mgmt For For For Elect Gailen Krug Mgmt For For For Elect Stacey Mobley Mgmt For For For World Wrestling Entertainment Inc Ticker Security ID: Meeting Date Meeting Status WWE CUSIP9 98156Q108 09/14/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Vincent McMahon Mgmt For For For Elect Linda E. McMahon Mgmt For For For Elect Robert Bowman Mgmt For For For Elect David Kenin Mgmt For For For Elect Joseph Perkins Mgmt For For For Elect Michael Solomon Mgmt For For For Elect Lowell Weicker, Jr. Mgmt For For For Elect Michael Sileck Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Wyndham Worldwide Corp. Ticker Security ID: Meeting Date Meeting Status CUSIP9 98310W108 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Brian Mulroney Mgmt For Withhold Against Elect Michael Wargotz Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Yum! Brands Inc Ticker Security ID: Meeting Date Meeting Status YUM CUSIP9 988498101 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Dorman Mgmt For For For Elect Massimo Ferragamo Mgmt For For For Elect J. David Grissom Mgmt For For For Elect Bonnie Hill Mgmt For For For Elect Robert Holland, Jr. Mgmt For For For Elect Kenneth Langone Mgmt For For For Elect Jonathan Linen Mgmt For For For Elect Thomas Nelson Mgmt For For For Elect David Novak Mgmt For For For Elect Thomas Ryan Mgmt For For For Elect Jackie Trujillo Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS ( OF PROXY) 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO THE MACBRIDE PRINCIPLES ( OF PROXY) 4 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Shareholder Vote to Ratify Executive Compensation 5 Shareholder Proposal Regarding ShrHoldr Against Against For Pay for Superior Performance 6 Shareholder Proposal Regarding ShrHoldr Against Against For Future Severance Agreements 7 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO SUSTAINABLE FISH ( OF PROXY) 8 Shareholder Proposal Regarding ShrHoldr Against Against For Animal Welfare Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain.  Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain. ' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against. ' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Discovery Growth Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 13, 2007
